Exhibit 10.1

 

COMERICA INCORPORATED
2006 AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN

 


SECTION 1
PURPOSE

 

The purpose of Comerica’s 2006 Amended and Restated Long-Term Incentive Plan is
to align the interests of employees of the Corporation selected to receive
awards with those of stockholders by rewarding long term decision-making and
actions for the betterment of the Corporation.  Accordingly, Eligible
Individuals may receive Awards of Options, Stock Appreciation Rights, Restricted
Stock or Restricted Stock Units, Performance Awards and Other Stock-Based
Awards.  Equity-based compensation assists in the attraction and retention of
qualified employees, and provides them with additional incentive to devote their
best efforts to pursue and sustain the Corporation’s superior long-term
performance.  This enhances the value of the Corporation for the benefit of its
stockholders.

 


SECTION 2
DEFINITIONS


 


A.            “AFFILIATE” MEANS (I) ANY CORPORATION, PARTNERSHIP, JOINT VENTURE
OR OTHER ENTITY THAT IS CONTROLLED BY THE CORPORATION, WHETHER DIRECTLY OR
INDIRECTLY, AND (II) ANY CORPORATION, PARTNERSHIP, JOINT VENTURE OR OTHER ENTITY
IN WHICH THE CORPORATION HAS A SIGNIFICANT EQUITY INTEREST, AS DETERMINED BY THE
COMMITTEE; PROVIDED, HOWEVER, THAT WITH RESPECT TO AN AWARD OF AN INCENTIVE
STOCK OPTION AND AN AWARD THAT IS SUBJECT TO CODE SECTION 409A, THE TERM
“AFFILIATE” SHALL REFER SOLELY TO A SUBSIDIARY.


 

B.            “Aggregated Plan” means all agreements, methods, programs, and
other arrangements sponsored by the Corporation that would be aggregated with
this Plan under Section 1.409A-1(c) of the Regulations.

 


C.            “AWARD” MEANS AN OPTION, A STOCK APPRECIATION RIGHT, A SHARE OF
RESTRICTED STOCK, A RESTRICTED STOCK UNIT, A PERFORMANCE AWARD, INCLUDING A
QUALIFIED PERFORMANCE-BASED AWARD, OR AN OTHER STOCK-BASED AWARD PURSUANT TO THE
PLAN.  EACH AWARD SHALL BE EVIDENCED BY AN AWARD AGREEMENT.


 


D.            “AWARD AGREEMENT” MEANS A WRITTEN AGREEMENT, IN A FORM APPROVED BY
THE COMMITTEE, WHICH SETS FORTH THE TERMS AND CONDITIONS OF AN AWARD, INCLUDING,
BUT NOT LIMITED TO, THE PERFORMANCE PERIOD AND/OR RESTRICTION PERIOD, AS
APPROPRIATE.  AGREEMENTS SHALL BE SUBJECT TO THE EXPRESS TERMS AND CONDITIONS
SET FORTH HEREIN, AND TO SUCH OTHER TERMS AND CONDITIONS NOT INCONSISTENT WITH
THE PLAN AS THE COMMITTEE SHALL DEEM APPROPRIATE.


 


E.             “AWARD RECIPIENT” MEANS AN ELIGIBLE INDIVIDUAL WHO HAS BEEN
GRANTED AN AWARD UNDER THE PLAN AND HAS ENTERED INTO AN AWARD AGREEMENT
EVIDENCING THE GRANT

 

1

--------------------------------------------------------------------------------


 


OF SUCH AWARD OR OTHERWISE ACCEPTED THE TERMS OF AN AWARD AGREEMENT, INCLUDING
BY ELECTRONIC ACCEPTANCE OR ACKNOWLEDGEMENT.


 


F.             “BENEFICIARY” MEANS ANY PERSON(S) DESIGNATED BY AN AWARD
RECIPIENT ON A BENEFICIARY DESIGNATION FORM SUBMITTED TO THE PLAN ADMINISTRATOR,
OR, IF NO FORM HAS BEEN SUBMITTED, ANY PERSON(S) ENTITLED TO RECEIVE ANY AMOUNTS
OWING TO SUCH AWARD RECIPIENT UNDER THIS PLAN UPON HIS OR HER DEATH BY REASON OF
HAVING BEEN NAMED IN THE AWARD RECIPIENT’S WILL OR TRUST AGREEMENT OR HAVING
QUALIFIED AS A TAKER OF THE AWARD RECIPIENT’S PROPERTY UNDER THE LAWS OF
INTESTACY.  IF AN AWARD RECIPIENT AUTHORIZES ANY PERSON, IN WRITING, TO EXERCISE
SUCH INDIVIDUAL’S OPTIONS OR STOCK APPRECIATION RIGHTS FOLLOWING THE AWARD
RECIPIENT’S DEATH, THE TERM “BENEFICIARY” SHALL INCLUDE ANY PERSON IN WHOSE
FAVOR SUCH OPTIONS OR STOCK APPRECIATION RIGHTS ARE EXERCISED BY THE PERSON
AUTHORIZED TO EXERCISE THE OPTIONS OR STOCK APPRECIATION RIGHTS.


 


G.            “BOARD” MEANS THE BOARD OF DIRECTORS OF THE CORPORATION.


 


H.            “CAUSE” MEANS (1) CONVICTION OF THE AWARD RECIPIENT FOR COMMITTING
A FELONY UNDER FEDERAL LAW OR THE LAW OF THE STATE IN WHICH SUCH ACTION
OCCURRED, (2) DISHONESTY IN THE COURSE OF FULFILLING THE AWARD RECIPIENT’S
EMPLOYMENT DUTIES, (3) WILLFUL AND DELIBERATE FAILURE ON THE PART OF THE AWARD
RECIPIENT TO PERFORM HIS OR HER EMPLOYMENT DUTIES IN ANY MATERIAL RESPECT, OR
(4) BEFORE A CHANGE OF CONTROL, SUCH OTHER EVENTS AS SHALL BE DETERMINED BY THE
COMMITTEE.  BEFORE A CHANGE OF CONTROL, THE COMMITTEE SHALL, UNLESS OTHERWISE
PROVIDED IN AN INDIVIDUAL AGREEMENT WITH THE AWARD RECIPIENT, HAVE THE SOLE
DISCRETION TO DETERMINE WHETHER “CAUSE” EXISTS, AND ITS DETERMINATION SHALL BE
FINAL.


 


I.              “CHANGE OF CONTROL” SHALL HAVE THE MEANING SET FORTH IN
EXHIBIT A TO THIS PLAN.


 


J.             “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


 


K.            “COMMITTEE” MEANS THE GOVERNANCE, COMPENSATION AND NOMINATING
COMMITTEE OF THE BOARD OR SUCH OTHER COMMITTEE OF THE BOARD AS THE BOARD MAY
FROM TIME TO TIME DESIGNATE, WHICH, WITH RESPECT TO THE ESTABLISHMENT OF
PERFORMANCE MEASURES, SHALL BE COMPOSED SOLELY OF NOT LESS THAN TWO OUTSIDE
DIRECTORS (AS DESCRIBED UNDER REGULATIONS SECTION 1.162-27(E)(3)), AND SHALL BE
APPOINTED BY AND SERVE AT THE PLEASURE OF THE BOARD.


 


L.             “CORPORATION” MEANS COMERICA INCORPORATED, A DELAWARE
CORPORATION, AND ITS SUCCESSORS AND ASSIGNS.


 


M.           “DATE OF GRANT” MEANS THE EFFECTIVE DATE OF AN AWARD GRANTED BY THE
COMMITTEE TO AN AWARD RECIPIENT.


 


N.            “DISABLED” OR “DISABILITY” MEANS “TOTALLY DISABLED” (OR ANY
DERIVATION OF SUCH TERM) WITHIN THE MEANING OF THE LONG-TERM DISABILITY PLAN OF
COMERICA INCORPORATED, OR IF THERE IS NO SUCH PLAN, “DISABILITY” AS DETERMINED
BY THE COMMITTEE.  HOWEVER, WITH RESPECT TO THE RULES RELATING TO INCENTIVE
STOCK OPTIONS, THE TERM “DISABLED” SHALL MEAN DISABLED AS THAT TERM IS UTILIZED
IN SECTIONS 422 AND 22(E)(3) OF THE CODE, OR ANY SUCCESSOR CODE PROVISIONS
RELATING TO ISOS.  FURTHERMORE, WITH RESPECT TO AWARDS SUBJECT TO SECTION 409A
OF THE CODE, “DISABLED” SHALL NOT HAVE EITHER

 

2

--------------------------------------------------------------------------------


 


OF THE PRIOR MEANINGS, BUT SHALL MEAN AN AWARD RECIPIENT’S INABILITY TO ENGAGE
IN ANY SUBSTANTIAL GAINFUL ACTIVITY DUE TO A MEDICALLY DETERMINABLE PHYSICAL OR
MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO
LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN TWELVE (12) MONTHS.


 


O.            “DISAFFILIATION” MEANS A SUBSIDIARY’S OR AFFILIATE’S CEASING TO BE
A SUBSIDIARY OR AFFILIATE FOR ANY REASON (INCLUDING, WITHOUT LIMITATION, AS A
RESULT OF A PUBLIC OFFERING, OR A SPINOFF OR SALE BY THE CORPORATION, OF THE
STOCK OF THE SUBSIDIARY OR AFFILIATE) OR A SALE OF A DIVISION OF THE CORPORATION
AND ITS AFFILIATES.


 


P.             “ELIGIBLE INDIVIDUAL” MEANS ANY OFFICERS AND EMPLOYEES OF THE
CORPORATION OR ANY OF ITS SUBSIDIARIES OR AFFILIATES, AND PROSPECTIVE OFFICERS
AND EMPLOYEES WHO HAVE ACCEPTED OFFERS OF EMPLOYMENT FROM THE CORPORATION OR ITS
SUBSIDIARIES OR AFFILIATES.  NOTWITHSTANDING THE FOREGOING, AN ELIGIBLE
INDIVIDUAL FOR PURPOSES OF RECEIPT OF THE GRANT OF AN ISO SHALL BE LIMITED TO
THOSE INDIVIDUALS WHO ARE ELIGIBLE TO RECEIVE ISOS UNDER RULES SET FORTH IN THE
CODE AND APPLICABLE REGULATIONS.


 


Q.            “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


 


R.            “FAIR MARKET VALUE” MEANS THE CLOSING PRICE OF A SHARE ON THE NEW
YORK STOCK EXCHANGE AS REPORTED ON THE COMPOSITE TAPE AS PUBLISHED IN THE WALL
STREET JOURNAL; IF, HOWEVER, THERE IS NO TRADING OF SHARES ON THE DATE IN
QUESTION, THEN THE CLOSING PRICE OF THE SHARES AS SO REPORTED, ON THE LAST
PRECEDING TRADING DAY SHALL INSTEAD BE USED TO DETERMINE FAIR MARKET VALUE.  IF
FAIR MARKET VALUE FOR ANY DATE IN QUESTION CANNOT BE DETERMINED AS PROVIDED
ABOVE, FAIR MARKET VALUE SHALL BE DETERMINED BY THE COMMITTEE IN ITS GOOD FAITH
DISCRETION BASED ON A REASONABLE VALUATION METHOD IN ACCORDANCE WITH THE
REGULATIONS AND APPLICABLE GUIDANCE PROMULGATED UNDER CODE SECTION 409A.


 


S.             “INCENTIVE STOCK OPTION” OR “ISO AWARD” MEANS AN OPTION GRANTED
PURSUANT TO THE PLAN THAT IS DESIGNATED IN THE APPLICABLE AWARD AGREEMENT AS AN
“INCENTIVE STOCK OPTION” WITHIN THE MEANING OF SECTION 422 OF THE CODE, AND THAT
IN FACT SO QUALIFIES.


 


T.            “NONQUALIFIED STOCK OPTION” OR “NQSO AWARD” MEANS AN OPTION
GRANTED  PURSUANT TO THE PLAN THAT IS NOT INTENDED TO BE, OR DOES NOT QUALIFY
AS, AN INCENTIVE STOCK OPTION.


 


U.            “OPTION” MEANS A NONQUALIFIED STOCK OPTION OR AN INCENTIVE STOCK
OPTION GRANTED PURSUANT TO SECTION 6(A) OF THE PLAN.


 


V.            “OTHER STOCK-BASED AWARD” MEANS ANY RIGHT GRANTED UNDER
SECTION 6(F) OF THE PLAN.

 


W.           “PERFORMANCE AWARD” MEANS ANY AWARD, INCLUDING A QUALIFIED
PERFORMANCE-BASED AWARD, GRANTED PURSUANT TO SECTION 6(E) OF THE PLAN.

 

3

--------------------------------------------------------------------------------



 


X.            “PERFORMANCE MEASURES” MEANS THE PERFORMANCE GOALS ESTABLISHED BY
THE COMMITTEE AND RELATING TO A PERFORMANCE PERIOD IN CONNECTION WITH THE GRANT
OF AN AWARD.  IN THE CASE OF ANY QUALIFIED PERFORMANCE-BASED AWARD, SUCH GOALS
SHALL BE (I) BASED ON THE ATTAINMENT OF SPECIFIED LEVELS OF ONE OR MORE OF THE
FOLLOWING MEASURES (A) EARNINGS PER SHARE, (B) RETURN MEASURES (INCLUDING, BUT
NOT LIMITED TO, RETURN ON ASSETS, EQUITY OR SALES), (C) NET INCOME (BEFORE OR
AFTER TAXES), (D) CASH FLOW (INCLUDING, BUT NOT LIMITED TO, OPERATING CASH FLOW
AND FREE CASH FLOW), (E) CASH FLOW RETURN ON INVESTMENTS, WHICH EQUALS NET CASH
FLOWS DIVIDED BY OWNER’S EQUITY, (F) EARNINGS BEFORE OR AFTER TAXES, INTEREST,
DEPRECIATION AND/OR AMORTIZATION, (G) INTERNAL RATE OF RETURN OR INCREASE IN NET
PRESENT VALUE, (H) GROSS REVENUES, (I) GROSS MARGINS OR (J) STOCK PRICE
(INCLUDING, BUT NOT LIMITED TO, GROWTH MEASURES AND TOTAL STOCKHOLDER RETURN)
AND (II) SET BY THE COMMITTEE WITHIN THE TIME PERIOD PRESCRIBED BY
SECTION 162(M) OF THE CODE.  PERFORMANCE MEASURES MAY BE ABSOLUTE IN THEIR TERMS
OR MEASURED AGAINST OR IN RELATIONSHIP TO OTHER COMPANIES COMPARABLY, SIMILARLY
OR OTHERWISE SITUATED AND MAY BE BASED ON OR ADJUSTED FOR ANY OTHER OBJECTIVE
GOALS, EVENTS, OR OCCURRENCES ESTABLISHED BY THE COMMITTEE FOR A PERFORMANCE
PERIOD.  SUCH PERFORMANCE MEASURES MAY BE PARTICULAR TO A LINE OF BUSINESS,
SUBSIDIARY OR OTHER UNIT OR MAY BE BASED ON THE PERFORMANCE OF THE CORPORATION
GENERALLY.  SUCH PERFORMANCE MEASURES MAY COVER THE PERFORMANCE PERIOD(S) AS
SPECIFIED BY THE COMMITTEE.  PERFORMANCE MEASURES MAY BE ADJUSTED BY THE
COMMITTEE IN ITS SOLE DISCRETION TO ELIMINATE THE UNBUDGETED EFFECTS OF CHARGES
FOR RESTRUCTURINGS, CHARGES FOR DISCONTINUED OPERATIONS, CHARGES FOR
EXTRAORDINARY ITEMS AND OTHER UNUSUAL OR NON-RECURRING ITEMS OF LOSS OR EXPENSE,
MERGER RELATED CHARGES, CUMULATIVE EFFECT OF ACCOUNTING CHANGES, THE UNBUDGETED
FINANCIAL IMPACT OF ANY ACQUISITION OR DIVESTITURE MADE DURING THE APPLICABLE
PERFORMANCE PERIOD, AND ANY DIRECT OR INDIRECT CHANGE IN THE FEDERAL CORPORATE
TAX RATE AFFECTING THE PERFORMANCE PERIOD, EACH AS DEFINED BY GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES AND IDENTIFIED IN THE AUDITED FINANCIAL STATEMENTS, NOTES
TO THE AUDITED FINANCIAL STATEMENTS, MANAGEMENT’S DISCUSSION AND ANALYSIS OR
OTHER CORPORATION FILINGS WITH THE SECURITIES AND EXCHANGE COMMISSION


 


Y.            “PERFORMANCE PERIOD” MEANS THE PERIOD DESIGNATED BY THE COMMITTEE
DURING WHICH THE PERFORMANCE MEASURES APPLICABLE TO AN AWARD SHALL BE MEASURED. 
THE PERFORMANCE PERIOD SHALL BE ESTABLISHED AT OR BEFORE THE TIME OF THE GRANT
OF THE AWARD, AND THE LENGTH OF ANY PERFORMANCE PERIOD SHALL BE WITHIN THE
DISCRETION OF THE COMMITTEE.


 


Z.            “PLAN” MEANS THE COMERICA INCORPORATED 2006 AMENDED AND RESTATED
LONG-TERM INCENTIVE PLAN, AS MAY BE AMENDED FROM TIME TO TIME.


 


AA.        “QUALIFIED PERFORMANCE-BASED AWARD” MEANS AN AWARD INTENDED TO
QUALIFY FOR THE SECTION 162(M) EXEMPTION, AS PROVIDED IN SECTION 7.


 


BB.          “REGULATIONS” MEANS THE TREASURY REGULATIONS PROMULGATED UNDER THE
CODE.

 

4

--------------------------------------------------------------------------------


 


CC.          “RESTRICTION PERIOD” MEANS THE PERIOD DESIGNATED BY THE COMMITTEE
DURING WHICH SHARES OF A RESTRICTED STOCK AWARD REMAIN FORFEITABLE OR A
RESTRICTED STOCK UNIT AWARD IS SUBJECT TO VESTING REQUIREMENTS.


 


DD.         “RESTRICTED STOCK” OR “RESTRICTED STOCK AWARD” MEANS AN AWARD OF
SHARES PURSUANT TO SECTION 6(C) OF THE PLAN SUBJECT TO THE TERMS, CONDITIONS AND
SUCH RESTRICTIONS AS MAY BE DETERMINED BY THE COMMITTEE AND SET FORTH IN THE
APPLICABLE AWARD AGREEMENT.  SHARES OF RESTRICTED STOCK SHALL CONSTITUTE ISSUED
AND OUTSTANDING SHARES FOR ALL CORPORATE PURPOSES.


 


EE.          “RESTRICTED STOCK UNITS” OR “RESTRICTED STOCK UNIT AWARD” MEANS AN
AWARD GRANTED PURSUANT TO SECTION 6(D) OF THE PLAN DENOMINATED IN SHARES SUBJECT
TO THE TERMS, CONDITIONS AND RESTRICTIONS DETERMINED BY THE COMMITTEE AND SET
FORTH IN THE APPLICABLE AWARD AGREEMENT.


 


FF.          “RETIREMENT” MEANS, UNLESS OTHERWISE PROVIDED IN AN AWARD AGREEMENT
OR DETERMINED BY THE COMMITTEE, AN AWARD RECIPIENT’S TERMINATION OF EMPLOYMENT
(OR WITH RESPECT TO AWARDS SUBJECT TO CODE SECTION 409A, AN AWARD RECIPIENT’S
SEPARATION FROM SERVICE) AT OR AFTER AGE 65 OR AFTER ATTAINMENT OF BOTH AGE 55
AND TEN (10) YEARS OF SERVICE WITH THE CORPORATION AND AFFILIATES.


 


GG.          “SECTION 162(M) EXEMPTION” MEANS THE EXEMPTION FROM THE LIMITATION
ON DEDUCTIBILITY IMPOSED BY SECTION 162(M) OF THE CODE THAT IS SET FORTH IN
SECTION 162(M)(4)(C) OF THE CODE.


 


HH.         “SEPARATION FROM SERVICE” MEANS, WITH RESPECT TO ANY AWARD THAT IS
SUBJECT TO CODE SECTION 409A, THE DATE ON WHICH THE CORPORATION AND THE AWARD
RECIPIENT REASONABLY ANTICIPATE A PERMANENT REDUCTION IN THE LEVEL OF BONA FIDE
SERVICES PERFORMED BY THE AWARD RECIPIENT FOR THE CORPORATION OR ANY AFFILIATE
TO 20% OR LESS OF THE AVERAGE LEVEL OF BONA FIDE SERVICES PERFORMED BY THE AWARD
RECIPIENT FOR THE CORPORATION OR ANY AFFILIATE (WHETHER AS AN EMPLOYEE OR AN
INDEPENDENT CONTRACTOR) IN THE IMMEDIATELY PRECEDING THIRTY-SIX (36) MONTHS (OR
THE FULL PERIOD OF SERVICE TO THE CORPORATION AND ANY AFFILIATE IF THE AWARD
RECIPIENT HAS BEEN PROVIDING SERVICES TO THE CORPORATION AND ITS AFFILIATES FOR
LESS THAN THIRTY-SIX (36) MONTHS).  THE DETERMINATION OF WHETHER A SEPARATION
FROM SERVICE HAS OCCURRED SHALL BE MADE BY THE PLAN ADMINISTRATOR IN ACCORDANCE
WITH THE PROVISIONS OF CODE SECTION 409A AND THE REGULATIONS PROMULGATED
THEREUNDER.


 


II.            “SHARE” MEANS A SHARE OF COMMON STOCK, $5.00 PAR VALUE, OF THE
CORPORATION OR SUCH OTHER SECURITIES OR PROPERTY AS MAY BECOME SUBJECT TO AWARDS
PURSUANT TO AN ADJUSTMENT MADE UNDER SECTION 3(D) OF THE PLAN.


 


JJ.            “SPECIFIED EMPLOYEE” MEANS A KEY EMPLOYEE OF THE CORPORATION AS
DEFINED IN CODE SECTION 416(I) WITHOUT REGARD TO PARAGRAPH (5) THEREOF.  THE
DETERMINATION OF WHETHER AN AWARD RECIPIENT IS A SPECIFIED EMPLOYEE SHALL BE
MADE BY THE COMMITTEE AS OF THE SPECIFIED EMPLOYEE IDENTIFICATION DATE ADOPTED
BY THE

 

5

--------------------------------------------------------------------------------


 


CORPORATION IN ACCORDANCE WITH THE PROVISIONS OF CODE SECTION 409A AND THE
REGULATIONS PROMULGATED THEREUNDER.


 


KK.         “STOCK APPRECIATION RIGHT” OR “SAR AWARD” MEANS A RIGHT GRANTED
UNDER SECTION 6(B) OF THE PLAN.


 


LL.          “SUBSIDIARY” MEANS ANY ENTITY (OTHER THAN THE CORPORATION) IN AN
UNBROKEN CHAIN OF ENTITIES BEGINNING WITH THE CORPORATION, PROVIDED EACH ENTITY
(OTHER THAN THE LAST ENTITY) IN THE UNBROKEN CHAIN OWNS, AT THE TIME OF THE
DETERMINATION, OWNERSHIP INTERESTS POSSESSING FIFTY PERCENT (50%) OR MORE OF THE
TOTAL COMBINED VOTING POWER OF ALL CLASSES OF OWNERSHIP INTERESTS IN ONE OF THE
OTHER ENTITIES IN SUCH CHAIN; PROVIDED, HOWEVER, WITH RESPECT TO ANY AWARD THAT
IS AN INCENTIVE STOCK OPTION, THE TERM “SUBSIDIARY” SHALL REFER SOLELY TO AN
ENTITY THAT IS TAXED UNDER FEDERAL TAX LAW AS A CORPORATION.


 


MM.       “TAX WITHHOLDING DATE” SHALL MEAN THE EARLIEST DATE THE OBLIGATION TO
WITHHOLD TAX WITH RESPECT TO AN AWARD ARISES.


 


NN.         “TERM” MEANS THE MAXIMUM PERIOD DURING WHICH AN OPTION OR STOCK
APPRECIATION RIGHT MAY REMAIN OUTSTANDING (SUBJECT TO EARLIER TERMINATION UPON
TERMINATION OF EMPLOYMENT OR OTHERWISE) AS SPECIFIED IN THE APPLICABLE AWARD
AGREEMENT OR, TO THE EXTENT NOT SPECIFIED IN THE AWARD AGREEMENT, AS PROVIDED IN
THE PLAN.


 


OO.         “TERMINATION OF EMPLOYMENT” MEANS THE TERMINATION OF THE APPLICABLE
AWARD RECIPIENT’S EMPLOYMENT WITH THE CORPORATION AND ANY OF ITS AFFILIATES.  AN
AWARD RECIPIENT EMPLOYED BY AN AFFILIATE OR A DIVISION OF THE CORPORATION OR ANY
OF ITS AFFILIATES SHALL BE DEEMED TO INCUR A TERMINATION OF EMPLOYMENT IF, AS A
RESULT OF A DISAFFILIATION, SUCH AFFILIATE OR DIVISION CEASES TO BE AN AFFILIATE
OR DIVISION, AS THE CASE MAY BE, AND THE AWARD RECIPIENT DOES NOT IMMEDIATELY
THEREAFTER BECOME AN EMPLOYEE OF THE CORPORATION OR AN AFFILIATE.  NEITHER A
TEMPORARY ABSENCE FROM EMPLOYMENT BECAUSE OF ILLNESS, VACATION OR LEAVE OF
ABSENCE NOR A TRANSFER AMONG THE CORPORATION AND ITS AFFILIATES SHALL BE
CONSIDERED A TERMINATION OF EMPLOYMENT.


 


SECTION 3
STOCK SUBJECT TO THE PLAN


 


A.            PLAN MAXIMUMS.  THE MAXIMUM NUMBER OF SHARES THAT MAY BE DELIVERED
PURSUANT TO AWARDS UNDER THE PLAN SHALL BE THE SUM OF (I) THIRTEEN-AND-ONE-HALF
MILLION (13,500,000), (II) ANY SHARES AVAILABLE FOR FUTURE AWARDS UNDER THE
AMENDED AND RESTATED COMERICA INCORPORATED 1997 LONG-TERM INCENTIVE PLAN (THE
“PRIOR PLAN”) AS OF THE EFFECTIVE DATE, AND (III) ANY SHARES THAT ARE
REPRESENTED BY AWARDS GRANTED UNDER THE PRIOR PLAN WHICH ARE FORFEITED, EXPIRE
OR ARE CANCELLED WITHOUT DELIVERY OF SHARES OR WHICH RESULT IN THE FORFEITURE OF
SHARES BACK TO THE CORPORATION.  NO ADDITIONAL SHARES WILL BE GRANTED PURSUANT
TO THE TERMS OF THE PRIOR PLAN AS OF THE EFFECTIVE DATE OF THE PLAN.  THE
MAXIMUM NUMBER OF SHARES THAT MAY BE DELIVERED PURSUANT TO OPTIONS INTENDED TO
BE INCENTIVE STOCK OPTIONS SHALL BE ONE MILLION (1,000,000) SHARES.  NO MORE
THAN 4.7 MILLION (4,700,000) SHARES MAY BE ISSUED DURING THE TERM OF THE PLAN

 

6

--------------------------------------------------------------------------------



 


PURSUANT TO AWARDS OTHER THAN OPTIONS AND STOCK APPRECIATION RIGHTS.  SHARES
SUBJECT TO AN AWARD UNDER THE PLAN MAY BE AUTHORIZED AND UNISSUED SHARES OR
TREASURY SHARES.


 


B.            INDIVIDUAL LIMITS.  NO AWARD RECIPIENT MAY BE GRANTED AWARDS WITH
RESPECT TO MORE THAN 350,000 SHARES IN ANY CALENDAR YEAR, AND THE MAXIMUM NUMBER
OF SHARES UNDERLYING AWARDS OF OPTIONS AND STOCK APPRECIATION RIGHTS THAT MAY BE
GRANTED TO AN AWARD RECIPIENT IN ANY CALENDAR YEAR IS 350,000.


 


C.            RULES FOR CALCULATING SHARES DELIVERED.  ANY SHARES COVERED BY AN
AWARD THAT HAS BEEN GRANTED SHALL BE COUNTED AS USED UNDER THE PLAN AS OF THE
DATE OF GRANT.  TO THE EXTENT THAT ANY AWARD IS FORFEITED, OR ANY OPTION OR
STOCK APPRECIATION RIGHT TERMINATES, EXPIRES OR LAPSES WITHOUT BEING EXERCISED,
THE SHARES SUBJECT TO SUCH AWARDS NOT DELIVERED AS A RESULT THEREOF SHALL AGAIN
BE AVAILABLE FOR AWARDS UNDER THE PLAN.  THE FOLLOWING SHARES, HOWEVER, MAY NOT
AGAIN BE MADE AVAILABLE FOR ISSUANCE IN RESPECT OF AWARDS UNDER THIS PLAN:
(I) SHARES NOT ISSUED OR DELIVERED AS A RESULT OF THE NET SETTLEMENT OF AN
OUTSTANDING STOCK APPRECIATION RIGHT; (II) SHARES USED TO PAY THE EXERCISE PRICE
OR WITHHOLDING TAXES RELATED TO AN OUTSTANDING AWARD; OR (III) SHARES
REPURCHASED BY THE CORPORATION ON THE OPEN MARKET WITH THE PROCEEDS OF AN OPTION
EXERCISE PRICE TO SETTLE AN OPTION.


 


D.            ADJUSTMENT PROVISION.  IN THE EVENT OF (I) A STOCK DIVIDEND, STOCK
SPLIT, REVERSE STOCK SPLIT, SHARE COMBINATION, OR RECAPITALIZATION OR SIMILAR
EVENT AFFECTING THE CAPITAL STRUCTURE OF THE CORPORATION (EACH, A “SHARE
CHANGE”), OR (II) A MERGER, CONSOLIDATION, ACQUISITION OF PROPERTY OR SHARES,
SEPARATION, SPINOFF, REORGANIZATION, STOCK RIGHTS OFFERING, LIQUIDATION,
DISAFFILIATION, OR SIMILAR EVENT AFFECTING THE CORPORATION OR ANY OF ITS
SUBSIDIARIES (EACH, A “CORPORATE TRANSACTION”), THE COMMITTEE OR THE BOARD SHALL
MAKE SUCH SUBSTITUTIONS OR ADJUSTMENTS AS IT DEEMS APPROPRIATE AND EQUITABLE, IF
ANY, TO (A) THE AGGREGATE NUMBER AND KIND OF SHARES OR OTHER SECURITIES RESERVED
FOR ISSUANCE AND DELIVERY UNDER THE PLAN, (B) THE VARIOUS MAXIMUM LIMITATIONS
SET FORTH IN SECTIONS 3(A) AND 3(B) UPON CERTAIN TYPES OF AWARDS AND UPON THE
GRANTS TO INDIVIDUALS OF CERTAIN TYPES OF AWARDS, (C) THE NUMBER AND KIND OF
SHARES OR OTHER SECURITIES SUBJECT TO OUTSTANDING AWARDS, AND (D) THE EXERCISE
PRICE OF OUTSTANDING OPTIONS AND STOCK APPRECIATION RIGHTS, PROVIDED THAT THE
AGGREGATE EXERCISE PRICE OR AGGREGATE GRANT PRICE OF THE OPTIONS OR STOCK
APPRECIATION RIGHTS IS NOT LESS THAN THE AGGREGATE EXERCISE PRICE OR AGGREGATE
GRANT PRICE BEFORE THE CORPORATE TRANSACTION.  IN THE CASE OF CORPORATE
TRANSACTIONS, SUCH ADJUSTMENTS MAY INCLUDE, WITHOUT LIMITATION, (1) THE
CANCELLATION OF OUTSTANDING AWARDS IN EXCHANGE FOR PAYMENTS OF CASH, PROPERTY OR
A COMBINATION THEREOF HAVING AN AGGREGATE VALUE EQUAL TO THE VALUE OF SUCH
AWARDS, AS DETERMINED BY THE COMMITTEE OR THE BOARD IN ITS SOLE DISCRETION (IT
BEING UNDERSTOOD THAT IN THE CASE OF A CORPORATE TRANSACTION WITH RESPECT TO
WHICH STOCKHOLDERS OF COMMON STOCK RECEIVE CONSIDERATION OTHER THAN PUBLICLY
TRADED EQUITY SECURITIES OF THE ULTIMATE SURVIVING ENTITY, ANY SUCH
DETERMINATION BY THE COMMITTEE THAT THE VALUE OF AN OPTION OR STOCK APPRECIATION
RIGHT SHALL FOR THIS PURPOSE BE DEEMED TO EQUAL THE EXCESS, IF ANY, OF THE VALUE
OF THE CONSIDERATION BEING PAID FOR EACH SHARE PURSUANT TO SUCH CORPORATE
TRANSACTION OVER THE EXERCISE PRICE OF SUCH OPTION OR STOCK APPRECIATION RIGHT
SHALL CONCLUSIVELY BE DEEMED VALID); (2) THE SUBSTITUTION OF OTHER PROPERTY
(INCLUDING, WITHOUT

 

7

--------------------------------------------------------------------------------



 


LIMITATION, CASH OR OTHER SECURITIES OF THE CORPORATION AND SECURITIES OF
ENTITIES OTHER THAN THE CORPORATION) FOR THE SHARES SUBJECT TO OUTSTANDING
AWARDS; AND (3) IN CONNECTION WITH ANY DISAFFILIATION, ARRANGING FOR THE
ASSUMPTION OF AWARDS, OR REPLACEMENT OF AWARDS WITH NEW AWARDS BASED ON OTHER
PROPERTY OR OTHER SECURITIES (INCLUDING, WITHOUT LIMITATION, OTHER SECURITIES OF
THE CORPORATION AND SECURITIES OF ENTITIES OTHER THAN THE CORPORATION), BY THE
AFFECTED SUBSIDIARY, AFFILIATE, OR DIVISION OR BY THE ENTITY THAT CONTROLS SUCH
SUBSIDIARY, AFFILIATE, OR DIVISION FOLLOWING SUCH DISAFFILIATION (AS WELL AS ANY
CORRESPONDING ADJUSTMENTS TO AWARDS THAT REMAIN BASED UPON CORPORATION
SECURITIES).  ANY SUCH ADJUSTMENTS SHALL BE MADE IN A MANNER THAT (I) WITH
RESPECT TO AWARDS THAT ARE NOT CONSIDERED TO BE DEFERRED COMPENSATION WITHIN THE
MEANING OF SECTION 409A OF THE CODE IMMEDIATELY PRIOR TO SUCH ADJUSTMENT, WOULD
NOT CAUSE SUCH AWARDS TO BECOME DEFERRED COMPENSATION SUBJECT TO SECTION 409A OF
THE CODE AND (II) WITH RESPECT TO AWARDS THAT ARE CONSIDERED DEFERRED
COMPENSATION WITHIN THE MEANING OF SECTION 409A OF THE CODE, WOULD NOT CAUSE
SUCH AWARDS TO BE NON-COMPLIANT WITH THE REQUIREMENTS OF SECTION 409A OF THE
CODE.


 


SECTION 4
ADMINISTRATION


 


A.            COMMITTEE.  THE PLAN SHALL BE ADMINISTERED BY THE COMMITTEE.  IN
ADDITION TO ANY IMPLIED POWERS AND DUTIES THAT MAY BE NEEDED TO CARRY OUT THE
PROVISIONS OF THE PLAN, THE COMMITTEE SHALL HAVE ALL THE POWERS VESTED IN IT BY
THE TERMS OF THE PLAN, INCLUDING EXCLUSIVE AUTHORITY TO:  SELECT ELIGIBLE
INDIVIDUALS; TO MAKE AWARDS; TO DETERMINE THE TYPE, SIZE, TERMS AND TIMING OF
AWARDS (WHICH NEED NOT BE UNIFORM); TO ACCELERATE THE VESTING OF AWARDS,
INCLUDING UPON THE OCCURRENCE OF A CHANGE OF CONTROL OF THE CORPORATION OR AN
AWARD RECIPIENT’S TERMINATION OF EMPLOYMENT; TO PRESCRIBE THE FORM OF THE AWARD
AGREEMENT; TO MODIFY, AMEND OR ADJUST THE TERMS AND CONDITIONS OF ANY AWARD,
SUBJECT TO SECTIONS 7 AND 10; TO ADOPT, ALTER AND REPEAL SUCH ADMINISTRATIVE
RULES, GUIDELINES AND PRACTICES GOVERNING THE PLAN AS IT SHALL FROM TIME TO TIME
DEEM ADVISABLE; TO INTERPRET THE TERMS AND PROVISIONS OF THE PLAN AND ANY AWARD
ISSUED UNDER THE PLAN (AND ANY AWARD AGREEMENT RELATING THERETO); MAKE ANY OTHER
DETERMINATIONS IT BELIEVES NECESSARY OR ADVISABLE IN CONNECTION WITH THE
ADMINISTRATION OF THE PLAN; CORRECT ANY DEFECT, SUPPLY ANY OMISSION OR RECONCILE
ANY INCONSISTENCY IN THE PLAN OR IN ANY AWARD AGREEMENT; ESTABLISH ANY
“BLACKOUT” PERIOD THAT THE COMMITTEE IN ITS SOLE DISCRETION DEEMS NECESSARY OR
ADVISABLE; AND TO OTHERWISE ADMINISTER THE PLAN.


 


B.            PROCEDURES.  DETERMINATIONS OF THE COMMITTEE SHALL BE MADE BY A
MAJORITY VOTE OF ITS MEMBERS AT A MEETING AT WHICH A QUORUM IS PRESENT OR
PURSUANT TO A UNANIMOUS WRITTEN CONSENT OF ITS MEMBERS.  A MAJORITY OF THE
MEMBERS OF THE COMMITTEE SHALL CONSTITUTE A QUORUM.  SUBJECT TO SECTION 7(D),
ANY AUTHORITY GRANTED TO THE COMMITTEE MAY ALSO BE EXERCISED BY THE FULL BOARD. 
TO THE EXTENT THAT ANY PERMITTED ACTION TAKEN BY THE BOARD CONFLICTS WITH ACTION
TAKEN BY THE COMMITTEE, THE BOARD ACTION SHALL CONTROL.  THE COMMITTEE MAY
AUTHORIZE ANY ONE OR MORE OF ITS MEMBERS, OR ANY OFFICER OF THE CORPORATION, TO
EXECUTE AND DELIVER DOCUMENTS ON BEHALF OF THE COMMITTEE.

 

8

--------------------------------------------------------------------------------


 

Except to the extent prohibited by applicable law or the applicable rules of a
stock exchange, the Committee may (i) allocate all or any portion of its
responsibilities and powers to any one or more of its members and/or
(ii) delegate all or any part of its responsibilities and powers to any person
or persons selected by it, provided that, the Committee may not delegate its
responsibilities and powers if such delegation would cause an Award made to an
individual subject to Section 16 of the Exchange Act not to qualify for an
exemption from Section 16(b) of the Exchange Act or cause an Award intended to
be a Qualified Performance-Based Award not to qualify for, or to cease to
qualify for, the Section 162(m) Exemption.  Any such allocation or delegation
may be revoked by the Committee at any time.

 

All decisions made by the Committee (or any person or persons to whom the
Committee has allocated or delegated all or any portion of its responsibilities
and powers in accordance with this Plan) shall be final and binding on all
persons, including the Corporation, its Affiliates, Subsidiaries, stockholders,
Eligible Individuals, Award Recipients, Beneficiaries and other interested
parties.

 


C.            DISCRETION OF THE COMMITTEE.  SUBJECT TO SECTION 1(G), ANY
DETERMINATION MADE BY THE COMMITTEE OR BY AN APPROPRIATELY DELEGATED OFFICER
PURSUANT TO DELEGATED AUTHORITY UNDER THE PROVISIONS OF THE PLAN WITH RESPECT TO
ANY AWARD SHALL BE MADE IN THE SOLE DISCRETION OF THE COMMITTEE OR SUCH DELEGATE
AT THE TIME OF THE GRANT OF THE AWARD OR, UNLESS IN CONTRAVENTION OF ANY EXPRESS
TERM OF THE PLAN, AT ANY TIME THEREAFTER.  ALL DECISIONS MADE BY THE COMMITTEE
OR ANY APPROPRIATELY DELEGATED OFFICER PURSUANT TO THE PROVISIONS OF THE PLAN
SHALL BE FINAL AND BINDING ON ALL PERSONS, INCLUDING THE CORPORATION, AWARD
RECIPIENTS AND ELIGIBLE INDIVIDUALS.


 


D.            CANCELLATION OR SUSPENSION OF AWARDS.  THE COMMITTEE MAY CANCEL
ALL OR ANY PORTION OF ANY AWARD, WHETHER OR NOT VESTED OR DEFERRED, AS SET FORTH
BELOW.  UPON CANCELLATION, THE AWARD RECIPIENT SHALL FORFEIT THE AWARD AND ANY
BENEFITS ATTRIBUTABLE TO SUCH CANCELED AWARD OR PORTION THEREOF.  THE COMMITTEE
MAY CANCEL AN AWARD IF, IN ITS SOLE DISCRETION, THE COMMITTEE DETERMINES IN GOOD
FAITH THAT THE AWARD RECIPIENT HAS DONE ANY OF THE FOLLOWING:  (I) COMMITTED A
FELONY; (II) COMMITTED FRAUD; (III) EMBEZZLED; (IV) DISCLOSED CONFIDENTIAL
INFORMATION OR TRADE SECRETS; (V) WAS TERMINATED FOR CAUSE; (VI) ENGAGED IN ANY
ACTIVITY IN COMPETITION WITH THE BUSINESS OF THE CORPORATION OR ANY SUBSIDIARY
OR AFFILIATE OF THE CORPORATION; OR (VII) ENGAGED IN CONDUCT THAT ADVERSELY
AFFECTED THE CORPORATION.  THE EXECUTIVE VICE PRESIDENT — DIRECTOR OF HUMAN
RESOURCES, OR SUCH OTHER PERSON DESIGNATED FROM TIME TO TIME BY THE CHIEF
EXECUTIVE OFFICER OF THE CORPORATION (THE “DELEGATE”), SHALL HAVE THE POWER AND
AUTHORITY TO SUSPEND ALL OR ANY PORTION OF ANY AWARD IF THE DELEGATE MAKES IN
GOOD FAITH THE DETERMINATION DESCRIBED IN THE PRECEDING SENTENCE.  ANY SUCH
SUSPENSION OF AN AWARD SHALL REMAIN IN EFFECT UNTIL THE SUSPENSION SHALL BE
PRESENTED TO AND ACTED ON BY THE COMMITTEE AT ITS NEXT MEETING.  THIS
SECTION 4(D) SHALL HAVE NO APPLICATION FOR A TWO YEAR PERIOD FOLLOWING A CHANGE
OF CONTROL OF THE CORPORATION.

 

9

--------------------------------------------------------------------------------



 


SECTION 5
ELIGIBILITY


 

Awards may only be made to Eligible Individuals.

 


SECTION 6
AWARDS


 


A.            OPTIONS.  THE COMMITTEE MAY GRANT OPTIONS TO ELIGIBLE INDIVIDUALS
IN ACCORDANCE WITH THE PROVISIONS OF THIS SUBSECTION SUBJECT TO SUCH ADDITIONAL
TERMS AND CONDITIONS, NOT INCONSISTENT WITH THE PROVISIONS OF THE PLAN, AS THE
COMMITTEE SHALL DETERMINE TO BE APPROPRIATE.


 


1.             EXERCISE PRICE.  THE EXERCISE PRICE PER SHARE OF AN OPTION SHALL
BE DETERMINED BY THE COMMITTEE; PROVIDED, HOWEVER, THAT SUCH EXERCISE PRICE
SHALL NOT BE LESS THAN 100% OF THE FAIR MARKET VALUE OF A SHARE ON THE DATE OF
GRANT OF SUCH OPTION, AND SUCH EXERCISE PRICE MAY NOT BE DECREASED DURING THE
TERM OF THE OPTION EXCEPT PURSUANT TO AN ADJUSTMENT IN ACCORDANCE WITH
SECTION 3(D).


 


2.             OPTION TERM.  THE TERM OF EACH OPTION SHALL BE FIXED BY THE
COMMITTEE AND THE MAXIMUM TERM OF EACH OPTION SHALL BE TEN (10) YEARS.


 


3.             TIME AND MANNER OF EXERCISE.  THE COMMITTEE SHALL DETERMINE THE
TIME OR TIMES AT WHICH AN OPTION MAY BE EXERCISED, AND THE MANNER IN WHICH
(INCLUDING, WITHOUT LIMITATION, CASH, SHARES, OTHER SECURITIES, OTHER AWARDS OR
OTHER PROPERTY, OR ANY COMBINATION THEREOF, HAVING A FAIR MARKET VALUE ON THE
EXERCISE DATE EQUAL TO THE RELEVANT EXERCISE PRICE) PAYMENT OF THE EXERCISE
PRICE WITH RESPECT THERETO MAY BE MADE, OR DEEMED TO HAVE BEEN MADE.  THE
COMMITTEE MAY AUTHORIZE THE USE OF ANY FORM OF “CASHLESS” EXERCISE OF AN OPTION
THAT IS LEGALLY PERMISSIBLE.


 


4.             EMPLOYMENT STATUS.  EXCEPT AS PROVIDED IN PARAGRAPHS (A) THROUGH
(D) BELOW OR AS MAY OTHERWISE BE PROVIDED BY THE COMMITTEE (EITHER AT THE TIME
OF GRANT OF AN OPTION OR THEREAFTER), AN AWARD RECIPIENT’S OPTIONS AND STOCK
APPRECIATION RIGHTS SHALL BE IMMEDIATELY FORFEITED UPON HIS OR HER TERMINATION
OF EMPLOYMENT.


 

A.             RETIREMENT.  AN AWARD RECIPIENT’S RETIREMENT SHALL NOT AFFECT ANY
OPTION OUTSTANDING AS OF THE TERMINATION OF EMPLOYMENT DUE TO RETIREMENT OTHER
THAN THOSE GRANTED IN THE CALENDAR YEAR OF RETIREMENT.  ALL OPTIONS OUTSTANDING
AS OF THE TERMINATION OF EMPLOYMENT DUE TO RETIREMENT OTHER THAN THOSE GRANTED
IN THE CALENDAR YEAR OF SUCH TERMINATION OF EMPLOYMENT SHALL CONTINUE TO VEST
PURSUANT TO THE VESTING SCHEDULE APPLICABLE TO SUCH OPTIONS, AND ANY VESTED
OPTIONS OUTSTANDING AS OF THE TERMINATION OF EMPLOYMENT DUE TO RETIREMENT
(INCLUDING ANY ISO HELD BY AN AWARD RECIPIENT WHO IS NOT DISABLED) SHALL
CONTINUE IN FULL FORCE AND EFFECT FOR THE REMAINDER OF THE TERM OF THE OPTION. 
ALL OPTIONS GRANTED IN THE CALENDAR YEAR OF TERMINATION OF EMPLOYMENT DUE TO

 

10

--------------------------------------------------------------------------------

 


 

RETIREMENT THAT HAVE NOT OTHERWISE VESTED AS OF SUCH TERMINATION SHALL TERMINATE
UPON THE DATE OF RETIREMENT.

 

B.             DISABILITY.  UPON THE CESSATION OF THE AWARD RECIPIENT’S
EMPLOYMENT DUE TO DISABILITY, ANY OPTION HELD BY SUCH INDIVIDUAL THAT WAS
EXERCISABLE IMMEDIATELY BEFORE THE TERMINATION OF EMPLOYMENT DUE TO DISABILITY
SHALL CONTINUE TO BE EXERCISABLE UNTIL THE EARLIER OF (I) THE THIRD ANNIVERSARY
OF THE AWARD RECIPIENT’S TERMINATION OF EMPLOYMENT (OR, IN THE CASE OF ANY ISO
HELD BY AN AWARD RECIPIENT WHO IS DISABLED, THE FIRST ANNIVERSARY OF THE AWARD
RECIPIENT’S TERMINATION OF EMPLOYMENT) AND (II) THE EXPIRATION OF THE TERM OF
THE OPTION.

 

C.             DEATH.  UPON THE AWARD RECIPIENT’S DEATH (WHETHER DURING HIS OR
HER EMPLOYMENT WITH THE CORPORATION OR AN AFFILIATE OR DURING ANY OTHERWISE
APPLICABLE POST-TERMINATION EXERCISE PERIOD, WHICH IN THE CASE OF AN ISO, SHALL
NOT EXCEED THREE (3) MONTHS), ANY OPTION HELD BY SUCH INDIVIDUAL THAT WAS
EXERCISABLE IMMEDIATELY BEFORE THE TERMINATION OF EMPLOYMENT SHALL CONTINUE TO
BE EXERCISABLE BY THE BENEFICIARY(IES) OF THE DECEDENT, UNTIL THE EARLIER OF
(I) THE FIRST ANNIVERSARY OF THE DATE OF THE AWARD RECIPIENT’S DEATH AND
(II) THE EXPIRATION OF THE TERM OF THE OPTION.

 

D.             OTHER TERMINATIONS OF EMPLOYMENT.  UPON THE AWARD RECIPIENT’S
TERMINATION OF EMPLOYMENT FOR ANY REASON OTHER THAN RETIREMENT, DISABILITY,
DEATH OR FOR CAUSE, ANY OPTION HELD BY SUCH INDIVIDUAL THAT WAS EXERCISABLE
IMMEDIATELY BEFORE THE TERMINATION OF EMPLOYMENT SHALL CONTINUE TO BE
EXERCISABLE UNTIL THE EARLIER OF (I) THE EXPIRATION OF THE THREE-MONTH PERIOD
FOLLOWING THE AWARD RECIPIENT’S TERMINATION OF EMPLOYMENT AND (II) THE
EXPIRATION OF THE TERM OF THE OPTION.

 

E.             EXTENSION OR REDUCTION OF EXERCISE PERIOD.  IN ANY OF THE
FOREGOING CIRCUMSTANCES, SUBJECT TO SECTION 8, THE COMMITTEE MAY EXTEND OR
SHORTEN THE EXERCISE PERIOD, BUT MAY NOT EXTEND ANY SUCH PERIOD BEYOND THE TERM
OF THE OPTION AS ORIGINALLY ESTABLISHED (OR, INSOFAR AS THIS PARAGRAPH RELATES
TO STOCK APPRECIATION RIGHTS, THE TERM OF THE SAR AWARD AS ORIGINALLY
ESTABLISHED).  FURTHER, WITH RESPECT TO ISOS, AS A CONDITION OF ANY SUCH
EXTENSION, THE HOLDER SHALL BE REQUIRED TO DELIVER TO THE CORPORATION A RELEASE
WHICH PROVIDES THAT SUCH INDIVIDUAL WILL HOLD THE CORPORATION AND/OR AFFILIATES
HARMLESS WITH RESPECT TO ANY ADVERSE TAX CONSEQUENCES THE INDIVIDUAL MAY SUFFER
BY REASON OF ANY SUCH EXTENSION.

 


B.            STOCK APPRECIATION RIGHT AWARDS.  THE COMMITTEE MAY GRANT STOCK
APPRECIATION RIGHTS TO ELIGIBLE INDIVIDUALS IN ACCORDANCE WITH THE PROVISIONS OF
THIS SUBSECTION SUBJECT TO SUCH ADDITIONAL TERMS AND CONDITIONS, NOT
INCONSISTENT WITH THE PROVISIONS OF THE PLAN, AS THE COMMITTEE SHALL DETERMINE
TO BE APPROPRIATE.  THE TERM OF EACH SAR AWARD SHALL BE FIXED BY THE COMMITTEE
AND THE MAXIMUM TERM OF EACH SAR AWARD SHALL BE TEN (10) YEARS.  A STOCK
APPRECIATION RIGHT GRANTED UNDER THE PLAN

 

11

--------------------------------------------------------------------------------



 


SHALL CONFER ON THE AWARD RECIPIENT A RIGHT TO RECEIVE UPON EXERCISE THEREOF THE
EXCESS (IF ANY) OF (I) THE FAIR MARKET VALUE OF ONE SHARE ON THE DATE OF
EXERCISE OVER (II) THE GRANT PRICE OF THE STOCK APPRECIATION RIGHT AWARD AS
SPECIFIED BY THE COMMITTEE, WHICH PRICE SHALL NOT BE LESS THAN 100% OF THE FAIR
MARKET VALUE OF ONE SHARE ON THE DATE OF GRANT OF THE STOCK APPRECIATION RIGHT. 
SUBJECT TO THE TERMS OF THE PLAN, THE COMMITTEE SHALL DETERMINE THE GRANT PRICE,
TERM, MANNER OF EXERCISE, DATES OF EXERCISE, METHODS OF SETTLEMENT (CASH, SHARES
OR A COMBINATION THEREOF) AND ANY OTHER TERMS AND CONDITIONS OF ANY SAR AWARD. 
THE COMMITTEE MAY IMPOSE SUCH CONDITIONS OR RESTRICTIONS ON THE EXERCISE OF ANY
SAR AWARD AS IT MAY DEEM APPROPRIATE.  EXCEPT AS OTHERWISE PROVIDED BY THE
COMMITTEE OR IN AN AWARD AGREEMENT, ANY SAR AWARD MUST BE EXERCISED DURING THE
PERIOD OF THE AWARD RECIPIENT’S EMPLOYMENT WITH THE CORPORATION OR AFFILIATE,
PROVIDED THAT THE PROVISIONS OF SECTION 6(A)(4)(A)-(E) HEREOF SHALL APPLY FOR
PURPOSES OF DETERMINING THE EXERCISE PERIOD IN THE EVENT OF THE AWARD
RECIPIENT’S RETIREMENT, DISABILITY, DEATH OR OTHER TERMINATION OF EMPLOYMENT.


 


C.            RESTRICTED STOCK AWARDS.  THE COMMITTEE MAY MAKE RESTRICTED STOCK
AWARDS TO ELIGIBLE INDIVIDUALS IN ACCORDANCE WITH THE PROVISIONS OF THIS
SUBSECTION SUBJECT TO SUCH ADDITIONAL TERMS AND CONDITIONS NOT INCONSISTENT WITH
THE PROVISIONS OF THE PLAN AS THE COMMITTEE SHALL DETERMINE TO BE APPROPRIATE.


 


1.             NATURE OF RESTRICTIONS.  RESTRICTED STOCK AWARDS SHALL BE SUBJECT
TO SUCH RESTRICTIONS, INCLUDING PERFORMANCE MEASURES, AS THE COMMITTEE MAY
IMPOSE (INCLUDING, WITHOUT LIMITATION, ANY LIMITATION ON THE RIGHT TO VOTE A
SHARE OF RESTRICTED STOCK OR THE RIGHT TO RECEIVE ANY DIVIDEND OR OTHER RIGHT OR
PROPERTY WITH RESPECT THERETO), WHICH RESTRICTIONS MAY LAPSE SEPARATELY OR IN
COMBINATION AT SUCH TIME OR TIMES, IN SUCH INSTALLMENTS OR OTHERWISE AS THE
COMMITTEE MAY DEEM APPROPRIATE.  SUBJECT TO THE COMMITTEE’S AUTHORITY UNDER
SECTION 6(C)(3) BELOW, THE MINIMUM RESTRICTION PERIOD WITH RESPECT TO A
RESTRICTED STOCK AWARD THAT IS SUBJECT TO RESTRICTIONS THAT ARE PERFORMANCE
MEASURES SHALL BE ONE (1) YEAR, AND THE MINIMUM RESTRICTION PERIOD WITH RESPECT
TO A RESTRICTED STOCK AWARD THAT IS SUBJECT TO RESTRICTIONS THAT ARE NOT
PERFORMANCE MEASURES SHALL BE THREE (3) YEARS.  THE COMMITTEE MAY, AS OF THE
DATE OF GRANT, DESIGNATE AN AWARD OF RESTRICTED STOCK THAT IS SUBJECT TO
PERFORMANCE MEASURES AS A QUALIFIED PERFORMANCE-BASED AWARD.


 


2.             STOCK CERTIFICATES.  RESTRICTED STOCK AWARDS GRANTED UNDER THE
PLAN SHALL BE EVIDENCED BY THE ISSUANCE OF A STOCK CERTIFICATE(S), WHICH SHALL
BE HELD BY THE CORPORATION.  SUCH CERTIFICATE(S) SHALL BE REGISTERED IN THE NAME
OF THE AWARD RECIPIENT AND SHALL BEAR AN APPROPRIATE LEGEND WHICH REFERS TO THE
RESTRICTIONS APPLICABLE TO SUCH RESTRICTED STOCK AWARD.  ALTERNATIVELY, SHARES
OF RESTRICTED STOCK UNDER THE PLAN MAY BE RECORDED IN BOOK ENTRY FORM.


 


3.             FORFEITURE; DELIVERY OF SHARES.  EXCEPT AS MAY BE OTHERWISE
PROVIDED IN AN AWARD AGREEMENT, UPON AN AWARD RECIPIENT’S TERMINATION OF
EMPLOYMENT (AS DETERMINED UNDER CRITERIA ESTABLISHED BY THE COMMITTEE) DURING
THE APPLICABLE RESTRICTION PERIOD, ALL SHARES OF RESTRICTED STOCK SHALL BE
IMMEDIATELY FORFEITED AND REVERT TO THE CORPORATION; PROVIDED, HOWEVER, THAT THE

 

12

--------------------------------------------------------------------------------



 


COMMITTEE MAY WAIVE, IN WHOLE OR IN PART, ANY OR ALL REMAINING RESTRICTIONS
APPLICABLE TO THE RESTRICTED STOCK AWARD.  SHARES COMPRISING ANY RESTRICTED
STOCK AWARD HELD BY THE CORPORATION THAT ARE NO LONGER SUBJECT TO RESTRICTIONS
SHALL BE DELIVERED TO THE AWARD RECIPIENT (OR HIS OR HER BENEFICIARY) PROMPTLY
AFTER THE APPLICABLE RESTRICTIONS LAPSE OR ARE WAIVED.


 


D.            RESTRICTED STOCK UNIT AWARDS.  THE COMMITTEE MAY GRANT AWARDS OF
RESTRICTED STOCK UNITS TO ELIGIBLE INDIVIDUALS, SUBJECT TO SECTION 8 HEREOF AND
SUCH OTHER TERMS AND CONDITIONS, NOT INCONSISTENT WITH THE PROVISIONS OF THE
PLAN, AS THE COMMITTEE SHALL DETERMINE TO BE APPROPRIATE.  A RESTRICTED STOCK
UNIT SHALL REPRESENT AN UNFUNDED, UNSECURED RIGHT TO RECEIVE ONE SHARE OR CASH
EQUAL TO THE FAIR MARKET VALUE OF A SHARE.


 


1.             NATURE OF RESTRICTIONS.  RESTRICTED STOCK UNIT AWARDS SHALL BE
SUBJECT TO SUCH RESTRICTIONS, INCLUDING PERFORMANCE MEASURES, AS THE COMMITTEE
MAY IMPOSE, WHICH RESTRICTIONS MAY LAPSE SEPARATELY OR IN COMBINATION AT SUCH
TIME OR TIMES, IN SUCH INSTALLMENTS OR OTHERWISE AS THE COMMITTEE MAY DEEM
APPROPRIATE.  SUBJECT TO THE COMMITTEE’S AUTHORITY UNDER SECTION 6(D)(3) BELOW,
THE MINIMUM RESTRICTION PERIOD WITH RESPECT TO A RESTRICTED STOCK UNIT AWARD
THAT IS SUBJECT TO RESTRICTIONS THAT ARE PERFORMANCE MEASURES SHALL BE ONE
(1) YEAR, AND THE MINIMUM RESTRICTION PERIOD WITH RESPECT TO A RESTRICTED STOCK
UNIT AWARD THAT IS SUBJECT TO RESTRICTIONS THAT ARE NOT PERFORMANCE MEASURES
SHALL BE THREE (3) YEARS.  THE COMMITTEE MAY, AS OF THE DATE OF GRANT, DESIGNATE
AN AWARD OF RESTRICTED STOCK AS A QUALIFIED PERFORMANCE-BASED AWARD.


 


2.             RIGHTS AS A STOCKHOLDER.  AN ELIGIBLE INDIVIDUAL TO WHOM
RESTRICTED STOCK UNITS ARE GRANTED SHALL NOT HAVE ANY RIGHTS OF A STOCKHOLDER OF
THE CORPORATION WITH RESPECT TO THE SHARE REPRESENTED BY THE RESTRICTED STOCK
UNIT AWARD.  IF SO DETERMINED BY THE COMMITTEE, IN ITS SOLE AND ABSOLUTE
DISCRETION, RESTRICTED STOCK UNITS MAY INCLUDE A DIVIDEND EQUIVALENT RIGHT,
PURSUANT TO WHICH THE AWARD RECIPIENT WILL EITHER RECEIVE CASH AMOUNTS (EITHER
PAID CURRENTLY OR ON A CONTINGENT BASIS) EQUIVALENT TO THE DIVIDENDS AND OTHER
DISTRIBUTIONS PAYABLE WITH RESPECT TO THE NUMBER OF SHARES REPRESENTED BY THE
RESTRICTED STOCK UNITS, OR ADDITIONAL RESTRICTED STOCK UNITS WITH A FAIR MARKET
VALUE EQUAL TO SUCH DIVIDENDS AND OTHER DISTRIBUTIONS, AS SPECIFIED IN THE AWARD
AGREEMENT.  DIVIDEND EQUIVALENT RIGHTS THAT THE COMMITTEE DETERMINES ARE SUBJECT
TO SECTION 409A OF THE CODE SHALL BE PAID OR SETTLED IN ACCORDANCE WITH
SECTION 8 HEREOF.


 


3.             FORFEITURE/SETTLEMENT.  EXCEPT AS MAY BE OTHERWISE PROVIDED IN AN
AWARD AGREEMENT, UPON AN AWARD RECIPIENT’S TERMINATION OF EMPLOYMENT (AS
DETERMINED UNDER CRITERIA ESTABLISHED BY THE COMMITTEE) DURING THE APPLICABLE
RESTRICTION PERIOD, ALL RESTRICTED STOCK UNITS SHALL BE IMMEDIATELY FORFEITED;
PROVIDED, HOWEVER, THAT THE COMMITTEE MAY WAIVE, IN WHOLE OR IN PART, ANY OR ALL
REMAINING VESTING REQUIREMENTS OR RESTRICTIONS APPLICABLE TO THE RESTRICTED
STOCK UNIT AWARD.  SUBJECT TO SECTION 11(D) HEREOF, AN AWARD OF RESTRICTED STOCK
UNITS SHALL BE SETTLED IN SHARES AS AND WHEN THE RESTRICTED STOCK UNITS VEST OR
AT A LATER TIME PERMITTED UNDER SECTION 8 HEREOF AND SPECIFIED BY THE COMMITTEE
IN THE AWARD AGREEMENT.

 

13

--------------------------------------------------------------------------------



 


E.             PERFORMANCE AWARDS.  THE COMMITTEE MAY GRANT PERFORMANCE AWARDS
(DESIGNATED AS QUALIFIED PERFORMANCE-BASED AWARDS OR NOT) TO ELIGIBLE
INDIVIDUALS IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 6(E), SUBJECT TO
SECTION 8 HEREOF AND SUCH ADDITIONAL TERMS AND CONDITIONS, NOT INCONSISTENT WITH
THE PROVISIONS OF THE PLAN, AS THE COMMITTEE SHALL DETERMINE TO BE APPROPRIATE. 
A PERFORMANCE AWARD GRANTED UNDER THE PLAN (I) MAY BE DENOMINATED OR PAYABLE IN
CASH, SHARES (INCLUDING, WITHOUT LIMITATION, RESTRICTED SHARES), OTHER
SECURITIES, OTHER AWARDS, OR OTHER PROPERTY, AND (II) SHALL CONFER ON THE AWARD
RECIPIENT THE RIGHT TO RECEIVE A DOLLAR AMOUNT OR NUMBER OF SHARES UPON THE
ATTAINMENT OF PERFORMANCE MEASURES DURING ANY PERFORMANCE PERIOD, AS ESTABLISHED
BY THE COMMITTEE.  SUBJECT TO THE TERMS OF THE PLAN AND ANY APPLICABLE AWARD
AGREEMENT, THE PERFORMANCE MEASURES TO BE ACHIEVED DURING ANY PERFORMANCE
PERIOD, THE LENGTH OF ANY PERFORMANCE PERIOD AND THE AMOUNT OF ANY PAYMENT OR
NUMBER OF SHARES IN RESPECT OF A PERFORMANCE AWARD SHALL BE DETERMINED BY THE
COMMITTEE.


 


F.             OTHER STOCK-BASED AWARDS.  THE COMMITTEE MAY GRANT OTHER
STOCK-BASED AWARDS TO ELIGIBLE INDIVIDUALS IN ACCORDANCE WITH THE PROVISIONS OF
THIS SECTION 6(F), SUBJECT TO SECTION 8 HEREOF AND SUCH OTHER ADDITIONAL TERMS
AND CONDITIONS, INCLUDING PERFORMANCE MEASURES, NOT INCONSISTENT WITH THE
PROVISIONS OF THE PLAN, AS THE COMMITTEE SHALL DETERMINE.  OTHER STOCK-BASED
AWARDS MAY BE DENOMINATED OR PAYABLE IN, VALUED IN WHOLE OR IN PART BY REFERENCE
TO, OR OTHERWISE BASED ON OR RELATED TO, SHARES (INCLUDING, WITHOUT LIMITATION,
SECURITIES CONVERTIBLE INTO SHARES), AS ARE DEEMED BY THE COMMITTEE TO BE
CONSISTENT WITH THE PURPOSE OF THE PLAN.


 


G.            GENERAL.  EXCEPT AS OTHERWISE SPECIFIED IN THE PLAN OR AN
APPLICABLE AWARD AGREEMENT, THE FOLLOWING PROVISIONS SHALL APPLY TO AWARDS
GRANTED UNDER THE PLAN:


 


1.             CONSIDERATION FOR AWARDS.  OTHER THAN THE PAYMENT OF THE EXERCISE
PRICE OR GRANT PRICE IN CONNECTION WITH THE EXERCISE OF AN OPTION OR STOCK
APPRECIATION RIGHT, AWARDS SHALL BE MADE WITHOUT MONETARY CONSIDERATION OR FOR
SUCH MINIMAL MONETARY CONSIDERATION AS MAY BE REQUIRED BY APPLICABLE LAW.  IN NO
EVENT MAY ANY OPTION OR STOCK APPRECIATION RIGHT GRANTED UNDER THIS PLAN BE
AMENDED, OTHER THAN PURSUANT TO SECTION 3(D), TO DECREASE THE EXERCISE OR GRANT
PRICE THEREOF, BE CANCELLED IN CONJUNCTION WITH THE GRANT OF ANY NEW OPTION OR
STOCK APPRECIATION RIGHT WITH A LOWER EXERCISE OR GRANT PRICE, OR OTHERWISE BE
SUBJECT TO ANY ACTION THAT WOULD BE TREATED, FOR ACCOUNTING PURPOSES, AS A
“REPRICING” OF SUCH OPTION OR STOCK APPRECIATION RIGHT, UNLESS SUCH AMENDMENT,
CANCELLATION, OR ACTION IS APPROVED BY THE CORPORATION’S STOCKHOLDERS.


 


2.             FORMS OF PAYMENT UNDER AWARDS.  SUBJECT TO THE TERMS OF THE PLAN
AND OF ANY APPLICABLE AWARD AGREEMENT, PAYMENTS OR TRANSFERS OF SHARES TO BE
MADE BY THE CORPORATION OR AN AFFILIATE UPON THE GRANT, EXERCISE OR SATISFACTION
OF AN AWARD MAY BE MADE IN SUCH FORM OR FORMS AS THE COMMITTEE SHALL DETERMINE
(INCLUDING, WITHOUT LIMITATION, CASH, SHARES, OTHER SECURITIES, OTHER AWARDS OR
OTHER PROPERTY OR ANY COMBINATION THEREOF), AND MAY BE MADE IN A SINGLE PAYMENT
OR TRANSFER, OR IN INSTALLMENTS, AND MAY BE MADE UPON VESTING OR SUCH

 

14

--------------------------------------------------------------------------------



 


LATER DATE PERMITTED UNDER SECTION 8 HEREOF AND SPECIFIED IN THE APPLICABLE
AWARD AGREEMENT, AND, IN EACH CASE, IN ACCORDANCE WITH RULES AND PROCEDURES
ESTABLISHED BY THE COMMITTEE.  SUCH RULES AND PROCEDURES MAY INCLUDE, WITHOUT
LIMITATION, PROVISIONS FOR THE PAYMENT OR CREDITING OF REASONABLE INTEREST ON
INSTALLMENT OR DEFERRED PAYMENTS.


 


3.             LIMITS ON TRANSFER OF AWARDS.  NO AWARD AND NO RIGHT UNDER ANY
SUCH AWARD SHALL BE TRANSFERABLE BY AN AWARD RECIPIENT OTHERWISE THAN BY WILL OR
BY THE LAWS OF INTESTACY; PROVIDED, HOWEVER, THAT, AN AWARD RECIPIENT MAY, IN
THE MANNER ESTABLISHED BY THE COMMITTEE, DESIGNATE A BENEFICIARY TO EXERCISE THE
RIGHTS OF THE AWARD RECIPIENT AND TO RECEIVE ANY PROPERTY DISTRIBUTABLE WITH
RESPECT TO ANY AWARD UPON THE DEATH OF THE AWARD RECIPIENT.  EACH AWARD OR RIGHT
UNDER ANY AWARD SHALL BE EXERCISABLE DURING THE AWARD RECIPIENT’S LIFETIME ONLY
BY THE AWARD RECIPIENT OR, IF PERMISSIBLE UNDER APPLICABLE LAW, BY THE AWARD
RECIPIENT’S GUARDIAN OR LEGAL REPRESENTATIVE.  NO AWARD OR RIGHT UNDER ANY SUCH
AWARD MAY BE PLEDGED, ALIENATED, ATTACHED OR OTHERWISE ENCUMBERED, AND ANY
PURPORTED PLEDGE, ALIENATION, ATTACHMENT OR ENCUMBRANCE THEREOF SHALL BE VOID
AND UNENFORCEABLE AGAINST THE CORPORATION OR ANY AFFILIATE.


 


4.             TERM OF AWARDS.  SUBJECT TO ANY SPECIFIC PROVISIONS OF THE PLAN,
THE TERM OF EACH AWARD SHALL BE FOR SUCH PERIOD AS MAY BE DETERMINED BY THE
COMMITTEE.


 


5.             SECURITIES LAW RESTRICTIONS.  ALL CERTIFICATES FOR SHARES OR
OTHER SECURITIES DELIVERED UNDER THE PLAN PURSUANT TO ANY AWARD OR THE EXERCISE
THEREOF SHALL BE SUBJECT TO SUCH RESTRICTIONS AS THE COMMITTEE MAY DEEM
ADVISABLE UNDER THE PLAN, OR THE RULES, REGULATIONS AND OTHER REQUIREMENTS OF
THE SECURITIES AND EXCHANGE COMMISSION, THE NEW YORK STOCK EXCHANGE, ANY OTHER
EXCHANGE ON WHICH SHARES MAY BE ELIGIBLE TO BE TRADED OR ANY APPLICABLE FEDERAL
OR STATE SECURITIES LAWS, AND THE COMMITTEE MAY CAUSE A LEGEND OR LEGENDS TO BE
PLACED ON ANY SUCH CERTIFICATES TO MAKE APPROPRIATE REFERENCE TO SUCH
RESTRICTIONS.


 


6.             DEFERRING AWARDS.  UNDER NO CIRCUMSTANCES MAY AN AWARD RECIPIENT
ELECT TO DEFER, UNTIL A TIME OR TIMES LATER THAN THE EXERCISE OF AN OPTION OR A
STOCK APPRECIATION RIGHT OR THE SETTLEMENT OR DISTRIBUTION OF SHARES OR CASH IN
RESPECT OF OTHER AWARDS, RECEIPT OF ALL OR A PORTION OF THE SHARES OR CASH
SUBJECT TO SUCH AWARD, OR DIVIDENDS AND DIVIDEND EQUIVALENTS PAYABLE THEREON.


 


SECTION 7
QUALIFIED PERFORMANCE-BASED AWARDS


 


A.            SECTION 162(M) EXEMPTION.  THE PROVISIONS OF THIS PLAN ARE
INTENDED TO ENSURE THAT ALL OPTIONS AND STOCK APPRECIATION RIGHTS GRANTED
HEREUNDER TO ANY AWARD RECIPIENT WHO IS OR MAY BE A “COVERED EMPLOYEE” (WITHIN
THE MEANING OF SECTION 162(M)(3) OF THE CODE) OR OTHERWISE SUBJECT TO
SECTION 162(M) IN THE TAX YEAR IN WHICH SUCH OPTION OR STOCK APPRECIATION RIGHT
IS EXPECTED TO BE DEDUCTIBLE TO THE CORPORATION QUALIFY FOR THE
SECTION 162(M) EXEMPTION, AND ALL SUCH AWARDS SHALL THEREFORE BE

 

15

--------------------------------------------------------------------------------



 


CONSIDERED QUALIFIED PERFORMANCE-BASED AWARDS AND THIS PLAN SHALL BE INTERPRETED
AND OPERATED CONSISTENT WITH THAT INTENTION (INCLUDING, WITHOUT LIMITATION, TO
REQUIRE THAT ALL SUCH AWARDS BE GRANTED BY A COMMITTEE COMPOSED SOLELY OF
MEMBERS WHO SATISFY THE REQUIREMENTS FOR BEING “OUTSIDE DIRECTORS” FOR PURPOSES
OF THE SECTION 162(M) EXEMPTION (“OUTSIDE DIRECTORS”)).  WHEN GRANTING ANY AWARD
OTHER THAN AN OPTION OR STOCK APPRECIATION RIGHT, THE COMMITTEE MAY DESIGNATE
SUCH AWARD AS A QUALIFIED PERFORMANCE-BASED AWARD, BASED UPON A DETERMINATION
THAT (I) THE RECIPIENT IS OR MAY BE A “COVERED EMPLOYEE” (WITHIN THE MEANING OF
SECTION 162(M)(3) OF THE CODE) OR OTHERWISE SUBJECT TO SECTION 162(M) WITH
RESPECT TO SUCH AWARD, AND (II) THE COMMITTEE WISHES SUCH AWARD TO QUALIFY FOR
THE SECTION 162(M) EXEMPTION, AND THE TERMS OF ANY SUCH AWARD (AND OF THE GRANT
THEREOF) SHALL BE CONSISTENT WITH SUCH DESIGNATION (INCLUDING, WITHOUT
LIMITATION, THAT ALL SUCH AWARDS BE GRANTED BY A COMMITTEE COMPOSED SOLELY OF
OUTSIDE DIRECTORS).


 


B.            LIMITATION ON AMENDMENT.  EACH QUALIFIED PERFORMANCE-BASED AWARD
(OTHER THAN AN OPTION OR STOCK APPRECIATION RIGHT) SHALL BE EARNED, VESTED AND
PAYABLE (AS APPLICABLE) ONLY UPON THE ACHIEVEMENT OF ONE OR MORE PERFORMANCE
MEASURES, TOGETHER WITH THE SATISFACTION OF ANY OTHER CONDITIONS, SUCH AS
CONTINUED EMPLOYMENT, AS THE COMMITTEE MAY DETERMINE TO BE APPROPRIATE, AND NO
QUALIFIED PERFORMANCE-BASED AWARD MAY BE AMENDED, NOR MAY THE COMMITTEE EXERCISE
ANY DISCRETIONARY AUTHORITY IT MAY OTHERWISE HAVE UNDER THIS PLAN WITH RESPECT
TO A QUALIFIED PERFORMANCE-BASED AWARD, IN ANY MANNER THAT WOULD CAUSE THE
QUALIFIED PERFORMANCE-BASED AWARD TO CEASE TO QUALIFY FOR THE
SECTION 162(M) EXEMPTION; PROVIDED, HOWEVER, THAT (I) THE COMMITTEE MAY PROVIDE,
EITHER IN CONNECTION WITH THE GRANT OF THE APPLICABLE AWARD OR BY AMENDMENT
THEREAFTER, THAT ACHIEVEMENT OF SUCH PERFORMANCE MEASURE WILL BE WAIVED UPON THE
DEATH OR DISABILITY OF THE AWARD RECIPIENT (OR UNDER ANY OTHER CIRCUMSTANCE WITH
RESPECT TO WHICH THE EXISTENCE OF SUCH POSSIBLE WAIVER WILL NOT CAUSE THE AWARD
TO FAIL TO QUALIFY FOR THE SECTION 162(M) EXEMPTION), AND (II) ANY RIGHTS TO
VESTING OR ACCELERATED PAYMENT ON A CHANGE OF CONTROL SHALL APPLY
NOTWITHSTANDING THIS SECTION 7(B).


 


C.            MAXIMUM CASH AWARD.  FOR PURPOSES OF THE SECTION 162(M) EXEMPTION,
THE MAXIMUM AMOUNT OF COMPENSATION PAYABLE WITH RESPECT TO AN AWARD GRANTED
UNDER THE PLAN TO ANY AWARD RECIPIENT WHO IS A “COVERED EMPLOYEE” (AS DEFINED IN
SECTION 162(M) OF THE CODE) THAT IS DENOMINATED AS A DOLLAR AMOUNT WILL NOT
EXCEED $5,000,000 FOR ANY CALENDAR YEAR.


 


D.            LIMITATION ON ACTION BY THE FULL BOARD.  THE FULL BOARD SHALL NOT
BE PERMITTED TO EXERCISE AUTHORITY GRANTED TO THE COMMITTEE TO THE EXTENT THAT
THE GRANT OR EXERCISE OF SUCH AUTHORITY WOULD CAUSE AN AWARD DESIGNATED AS A
QUALIFIED PERFORMANCE-BASED AWARD NOT TO QUALIFY FOR, OR TO CEASE TO QUALIFY
FOR, THE SECTION 162(M) EXEMPTION.

 

16

--------------------------------------------------------------------------------


 


SECTION 8
SECTION 409A OF THE CODE


 


IT IS THE INTENTION OF THE CORPORATION THAT NO AWARD SHALL BE “DEFERRED
COMPENSATION” SUBJECT TO SECTION 409A OF THE CODE, UNLESS AND TO THE EXTENT THAT
THE COMMITTEE SPECIFICALLY DETERMINES OTHERWISE, AND THE PLAN AND THE TERMS AND
CONDITIONS OF ALL AWARDS SHALL BE INTERPRETED ACCORDINGLY.  IF THE COMMITTEE
DETERMINES THAT AN AWARD IS SUBJECT TO SECTION 409A OF THE CODE, THEN THE AWARD
SHALL BE PAID OR SETTLED ONLY UPON THE AWARD RECIPIENT’S DEATH, DISABILITY, OR
SEPARATION FROM SERVICE, OR UPON A CHANGE OF CONTROL, OR UPON SUCH DATE(S) OR
PURSUANT TO A SCHEDULE DESIGNATED BY THE COMMITTEE, AS SPECIFIED IN THE
APPLICABLE AWARD AGREEMENT, SUBJECT TO THE FOLLOWING PROVISIONS:


 


1.             DELAY FOR SPECIFIED EMPLOYEES.  NOTWITHSTANDING ANY PROVISION OF
THIS PLAN OR THE TERMS OF AN AWARD AGREEMENT TO THE CONTRARY, AN AWARD THAT IS
GRANTED TO A SPECIFIED EMPLOYEE AND THAT IS TO BE PAID OR SETTLED UPON SUCH
SPECIFIED EMPLOYEE’S SEPARATION FROM SERVICE SHALL NOT BE PAID OR SETTLED PRIOR
TO THE EARLIER OF (I) THE FIRST BUSINESS DATE FOLLOWING SIX MONTHS AFTER THE
DATE OF SUCH SPECIFIED EMPLOYEE’S SEPARATION FROM SERVICE OR (II) THE SPECIFIED
EMPLOYEE’S DEATH.


 


2.             DISTRIBUTION IN THE EVENT OF INCOME INCLUSION UNDER CODE
SECTION 409A.  IF AN AWARD FAILS TO MEET THE REQUIREMENTS OF SECTION 409A OF THE
CODE, THE AWARD RECIPIENT MAY RECEIVE PAYMENT IN CONNECTION WITH THE AWARD
BEFORE THE AWARD WOULD OTHERWISE BE PAID, PROVIDED, HOWEVER, THAT THE AMOUNT
PAID TO THE AWARD RECIPIENT SHALL NOT EXCEED THE LESSER OF: (I) THE AMOUNT
PAYABLE UNDER SUCH AWARD, OR (II) THE AMOUNT TO BE REPORTED PURSUANT TO
SECTION 409A OF THE CODE ON THE APPLICABLE FORM W-2 (OR FORM 1099) AS TAXABLE
INCOME TO THE AWARD RECIPIENT.


 


3.             DISTRIBUTION NECESSARY TO SATISFY APPLICABLE TAX WITHHOLDING.  IF
THE CORPORATION IS REQUIRED TO WITHHOLD AMOUNTS TO PAY THE AWARD RECIPIENT’S
PORTION OF THE FEDERAL INSURANCE CONTRIBUTIONS ACT (FICA) TAX IMPOSED UNDER CODE
SECTIONS 3101, 3121(A) OR 3121(V)(2) WITH RESPECT TO AN AMOUNT THAT IS OR WILL
BE PAID TO THE AWARD RECIPIENT UNDER THE AWARD BEFORE THE AMOUNT OTHERWISE WOULD
BE PAID, THE COMMITTEE MAY WITHHOLD AN AMOUNT EQUAL TO THE LESSER OF: (I) THE
AMOUNT PAYABLE UNDER SUCH AWARD, OR (II) THE AGGREGATE OF THE FICA TAXES IMPOSED
AND THE INCOME TAX WITHHOLDING RELATED TO SUCH AMOUNT.


 


4.             DELAY IN PAYMENTS SUBJECT TO CODE SECTION 162(M).  IN THE EVENT
THE CORPORATION REASONABLY ANTICIPATES THAT THE PAYMENT OF BENEFITS UNDER AN
AWARD WOULD RESULT IN THE LOSS OF THE CORPORATION’S FEDERAL INCOME TAX DEDUCTION
WITH RESPECT TO SUCH PAYMENT DUE TO THE APPLICATION OF CODE SECTION 162(M), THE
COMMITTEE MAY DELAY THE PAYMENT OF ALL SUCH BENEFITS UNDER THE AWARD UNTIL
(I) THE FIRST TAXABLE YEAR IN WHICH THE CORPORATION REASONABLY ANTICIPATES, OR
SHOULD REASONABLY ANTICIPATE, THAT IF THE PAYMENT WERE MADE DURING SUCH YEAR,
THE DEDUCTION OF SUCH PAYMENT WOULD NOT BE BARRED BY APPLICATION OF CODE
SECTION 

 

17

--------------------------------------------------------------------------------



 


162(M) OR (II) DURING THE PERIOD BEGINNING WITH THE DATE OF THE AWARD
RECIPIENT’S SEPARATION FROM SERVICE (OR, FOR SPECIFIED EMPLOYEES, THE DATE WHICH
IS SIX (6) MONTHS AFTER THE DATE OF THE AWARD RECIPIENT’S SEPARATION FROM
SERVICE) AND ENDING ON THE LATER OF (A) THE LAST DAY OF THE TAXABLE YEAR OF THE
CORPORATION WHICH INCLUDES SUCH DATE OR (B) THE 15TH DAY OF THE THIRD MONTH
FOLLOWING THE DATE OF THE AWARD RECIPIENT’S SEPARATION FROM SERVICE (OR, FOR
SPECIFIED EMPLOYEES, THE DATE WHICH IS SIX (6) MONTHS AFTER THE DATE OF THE
AWARD RECIPIENT’S SEPARATION FROM SERVICE).


 


5.             DELAY FOR PAYMENTS IN VIOLATION OF FEDERAL SECURITIES LAWS OR
OTHER APPLICABLE LAW.  IN THE EVENT THE CORPORATION REASONABLY ANTICIPATES THAT
THE PAYMENT OF BENEFITS UNDER AN AWARD WOULD VIOLATE FEDERAL SECURITIES LAWS OR
OTHER APPLICABLE LAW, THE COMMITTEE MAY DELAY THE PAYMENT UNTIL THE EARLIEST
DATE AT WHICH THE CORPORATION REASONABLY ANTICIPATES THAT MAKING OF SUCH PAYMENT
WOULD NOT CAUSE SUCH VIOLATION.


 


6.             DELAY FOR INSOLVENCY OR COMPELLING BUSINESS REASONS.  IN THE
EVENT THE CORPORATION DETERMINES THAT THE MAKING OF ANY PAYMENT OF BENEFITS ON
THE DATE SPECIFIED UNDER AN AWARD WOULD JEOPARDIZE THE ABILITY OF THE
CORPORATION TO CONTINUE AS A GOING CONCERN, THE COMMITTEE MAY DELAY THE PAYMENT
OF BENEFITS UNTIL THE FIRST CALENDAR YEAR IN WHICH THE CORPORATION NOTIFIES THE
COMMITTEE THAT THE PAYMENT OF BENEFITS WOULD NOT HAVE SUCH EFFECT.


 


7.             ADMINISTRATIVE DELAY IN PAYMENT.  IN THE CASE OF ADMINISTRATIVE
NECESSITY, THE PAYMENT OF BENEFITS UNDER AN AWARD MAY BE DELAYED UP TO THE LATER
OF THE LAST DAY OF THE CALENDAR YEAR IN WHICH PAYMENT WOULD OTHERWISE BE MADE OR
THE 15TH DAY OF THE THIRD CALENDAR MONTH FOLLOWING THE DATE ON WHICH PAYMENT
WOULD OTHERWISE BE MADE.  FURTHER, IF, AS A RESULT OF EVENTS BEYOND THE CONTROL
OF THE AWARD RECIPIENT (OR FOLLOWING THE AWARD RECIPIENT’S DEATH, THE AWARD
RECIPIENT’S BENEFICIARY), IT IS NOT ADMINISTRATIVELY PRACTICABLE TO CALCULATE
THE AMOUNT OF BENEFITS DUE TO THE AWARD RECIPIENT AS OF THE DATE ON WHICH
PAYMENT WOULD OTHERWISE BE MADE, THE PAYMENT MAY BE DELAYED UNTIL THE FIRST
CALENDAR YEAR IN WHICH CALCULATION OF THE AMOUNT IS ADMINISTRATIVELY
PRACTICABLE.


 


8.             NO AWARD RECIPIENT ELECTION.  NOTWITHSTANDING THE FOREGOING
PROVISIONS, IF THE PERIOD DURING WHICH PAYMENT OF BENEFITS UNDER AN AWARD WILL
BE MADE OCCURS, OR WILL OCCUR, IN TWO CALENDAR YEARS, THE AWARD RECIPIENT SHALL
NOT BE PERMITTED TO ELECT THE CALENDAR YEAR IN WHICH THE PAYMENT SHALL BE MADE.


 


SECTION 9
WITHHOLDING OF TAXES


 

The Corporation will, if required by applicable law, withhold the minimum
statutory amount of Federal, state and/or local withholding taxes no later than
the date as of which an amount first becomes includible in the gross income of
an Award Recipient for Federal, state, local or foreign income or employment or
other tax.  Unless otherwise provided in the applicable Award Agreement, each
Award Recipient may

 

18

--------------------------------------------------------------------------------


 

satisfy any such tax withholding obligation by any of the following means, or by
a combination of such means:  (i) a cash payment; (ii) by delivery to the
Corporation of already-owned Shares which have been held by the individual for
at least six (6) months having a Fair Market Value, as of the Tax Withholding
Date, sufficient to satisfy the amount of the withholding tax obligation arising
from an exercise or vesting of an Award; (iii) by authorizing the Corporation to
withhold from the Shares otherwise issuable to the individual pursuant to the
exercise or vesting of an Award, a number of shares having a Fair Market Value,
as of the Tax Withholding Date, which will satisfy the amount of the withholding
tax obligation; or (iv) by a combination of such methods of payment.  If the
amount requested is not paid, the Corporation may refuse to satisfy the Award. 
The obligations of the Corporation under the Plan shall be conditional on such
payment or arrangements, and the Corporation and its Affiliates shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to such Award Recipient.  The Committee may establish such
procedures as it deems appropriate, including making irrevocable elections, for
the settlement of withholding obligations with Shares.

 


SECTION 10
AMENDMENT AND TERMINATION


 


A.            AMENDMENTS TO AND TERMINATION OF THE PLAN.  THE COMMITTEE OR THE
BOARD MAY AMEND, ALTER, OR DISCONTINUE THE PLAN AT ANY TIME BY WRITTEN
RESOLUTION, BUT NO AMENDMENT, ALTERATION OR DISCONTINUATION SHALL BE MADE WHICH
WOULD MATERIALLY IMPAIR THE RIGHTS OF THE AWARD RECIPIENTS WITH RESPECT TO A
PREVIOUSLY GRANTED AWARD WITHOUT SUCH AWARD RECIPIENT’S CONSENT, EXCEPT SUCH AN
AMENDMENT MADE TO COMPLY WITH APPLICABLE LAW, INCLUDING WITHOUT LIMITATION
SECTION 409A OF THE CODE, STOCK EXCHANGE RULES OR ACCOUNTING RULES.  IN
ADDITION, NO SUCH AMENDMENT SHALL BE MADE WITHOUT THE APPROVAL OF THE
CORPORATION’S STOCKHOLDERS TO THE EXTENT SUCH APPROVAL IS REQUIRED BY APPLICABLE
LAW (INCLUDING SECTION 422 OF THE CODE) OR THE LISTING STANDARDS OF THE
APPLICABLE STOCK EXCHANGE.


 


B.            AMENDMENTS TO AWARDS.  SUBJECT TO SECTION 6(G)(1), THE COMMITTEE
MAY UNILATERALLY AMEND THE TERMS OF ANY AWARD THERETOFORE GRANTED, BUT NO SUCH
AMENDMENT SHALL CAUSE A QUALIFIED PERFORMANCE-BASED AWARD TO CEASE TO QUALIFY
FOR THE SECTION 162(M) EXEMPTION OR, WITHOUT THE AWARD RECIPIENT’S CONSENT,
MATERIALLY IMPAIR THE RIGHTS OF ANY AWARD RECIPIENT WITH RESPECT TO AN AWARD,
EXCEPT SUCH AN AMENDMENT MADE TO CAUSE THE PLAN OR AWARD TO COMPLY WITH
APPLICABLE LAW, STOCK EXCHANGE RULES OR ACCOUNTING RULES.  FURTHERMORE, NO
AMENDMENT MAY BE MADE TO A NQSO AWARD OR A SAR AWARD WHICH WOULD CAUSE THE
EXERCISE PRICE OR THE GRANT PRICE (AS APPLICABLE) TO BE LESS THAN 100% OF THE
FAIR MARKET VALUE OF ONE SHARE AS OF THE DATE OF GRANT EXCEPT AS PROVIDED IN
SECTION 3(D).


 


C.            PAYMENT OF BENEFITS UPON TERMINATION OF PLAN.  UPON TERMINATION OF
THE PLAN, THE CORPORATION MAY SETTLE ANY OUTSTANDING AWARD THAT IS NOT SUBJECT
TO CODE SECTION 409A AS SOON AS IS PRACTICABLE FOLLOWING SUCH TERMINATION AND
MAY SETTLE ANY OUTSTANDING AWARD THAT IS SUBJECT TO CODE SECTION 409A IN
ACCORDANCE WITH ONE OF THE FOLLOWING:

 

19

--------------------------------------------------------------------------------



 


1.             THE TERMINATION AND LIQUIDATION OF THE PLAN WITHIN TWELVE (12) 
MONTHS OF A COMPLETE DISSOLUTION OF THE CORPORATION TAXED UNDER SECTION 331 OF
THE CODE OR WITH THE APPROVAL OF A BANKRUPTCY COURT PURSUANT TO 11 U.S.C.
§ 503(B)(1)(A); PROVIDED THAT THE AMOUNTS DEFERRED UNDER THIS PLAN ARE INCLUDED
IN THE PARTICIPANTS’ GROSS INCOMES IN THE LATEST OF THE FOLLOWING YEARS (OR, IF
EARLIER, THE TAXABLE YEAR IN WHICH THE AMOUNT IS ACTUALLY OR CONSTRUCTIVELY
RECEIVED): (I) THE CALENDAR YEAR IN WHICH THE PLAN IS TERMINATED; (II) THE FIRST
CALENDAR YEAR IN WHICH THE AMOUNT IS NO LONGER SUBJECT TO A SUBSTANTIAL RISK OF
FORFEITURE; OR (III) THE FIRST CALENDAR YEAR IN WHICH THE PAYMENT IS
ADMINISTRATIVELY PRACTICABLE.


 


2.             THE TERMINATION AND LIQUIDATION OF THE PLAN PURSUANT TO
IRREVOCABLE ACTION TAKEN BY THE COMMITTEE OR THE CORPORATION WITHIN THE THIRTY
(30) DAYS PRECEDING OR THE TWELVE (12) MONTHS FOLLOWING A CHANGE OF CONTROL;
PROVIDED THAT ALL AGGREGATED PLANS ARE TERMINATED AND LIQUIDATED WITH RESPECT TO
EACH PARTICIPANT THAT EXPERIENCED THE CHANGE OF CONTROL, SO THAT UNDER THE TERMS
OF THE TERMINATION AND LIQUIDATION, ALL SUCH PARTICIPANTS ARE REQUIRED TO
RECEIVE ALL AMOUNTS OF DEFERRED COMPENSATION UNDER THIS PLAN AND ANY OTHER
AGGREGATED PLANS WITHIN TWELVE (12) MONTHS OF THE DATE THE COMMITTEE OR THE
CORPORATION IRREVOCABLY TAKES ALL NECESSARY ACTION TO TERMINATE AND LIQUIDATE
THIS PLAN AND THE COMMITTEE OR THE CORPORATION, AS THE CASE MAY BE, TAKES ALL
NECESSARY ACTION TO TERMINATE AND LIQUIDATE SUCH OTHER AGGREGATED PLANS;


 


3.             THE TERMINATION AND LIQUIDATION OF THE PLAN, PROVIDED THAT:
(I) THE TERMINATION AND LIQUIDATION DOES NOT OCCUR PROXIMATE TO A DOWNTURN IN
THE CORPORATION’S FINANCIAL HEALTH; (2) THE COMMITTEE OR THE CORPORATION, AS THE
CASE MAY BE, TERMINATES AND LIQUIDATES ALL AGGREGATED PLANS; (3) NO PAYMENTS IN
LIQUIDATION OF THIS PLAN ARE MADE WITHIN TWELVE (12) MONTHS OF THE DATE THE
COMMITTEE OR THE CORPORATION IRREVOCABLY TAKES ALL NECESSARY ACTION TO TERMINATE
AND LIQUIDATE THIS PLAN, OTHER THAN PAYMENTS THAT WOULD BE PAYABLE UNDER THE
TERMS OF THIS PLAN IF THE ACTION TO TERMINATE AND LIQUIDATE THIS PLAN HAD NOT
OCCURRED; (4) ALL PAYMENTS ARE MADE WITHIN TWENTY FOUR (24) MONTHS OF THE DATE
ON WHICH THE COMMITTEE OR THE CORPORATION IRREVOCABLY TAKES ALL ACTION NECESSARY
TO TERMINATE AND LIQUIDATE THIS PLAN; AND (5) THE CORPORATION DOES NOT ADOPT A
NEW AGGREGATED PLAN AT ANY TIME WITHIN THREE (3) YEARS FOLLOWING THE DATE ON
WHICH THE COMMITTEE OR THE CORPORATION IRREVOCABLY TAKES ALL ACTION NECESSARY TO
TERMINATE AND LIQUIDATE THE PLAN.


 


SECTION 11
MISCELLANEOUS PROVISIONS


 


A.            CONDITIONS FOR ISSUANCE.  THE COMMITTEE MAY REQUIRE EACH PERSON
PURCHASING OR RECEIVING SHARES PURSUANT TO AN AWARD TO REPRESENT TO AND AGREE
WITH THE CORPORATION IN WRITING THAT SUCH PERSON IS ACQUIRING THE SHARES WITHOUT
A VIEW TO THE DISTRIBUTION THEREOF.  THE CERTIFICATES FOR SUCH SHARES MAY
INCLUDE ANY LEGEND WHICH THE COMMITTEE DEEMS APPROPRIATE TO REFLECT ANY
RESTRICTIONS ON TRANSFER.  NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN OR
AWARD AGREEMENTS MADE PURSUANT THERETO, WITH

 

20

--------------------------------------------------------------------------------

 


 


RESPECT TO ANY AWARD OTHER THAN AN AWARD THAT IS SUBJECT TO CODE SECTION 409A,
THE CORPORATION SHALL NOT BE REQUIRED TO ISSUE OR DELIVER ANY CERTIFICATE OR
CERTIFICATES FOR SHARES UNDER THE PLAN PRIOR TO FULFILLMENT OF ALL OF THE
FOLLOWING CONDITIONS:  (I) LISTING OR APPROVAL FOR LISTING UPON NOTICE OF
ISSUANCE, OF SUCH SHARES ON THE APPLICABLE STOCK EXCHANGE; (II) ANY REGISTRATION
OR OTHER QUALIFICATION OF SUCH SHARES OF THE CORPORATION UNDER ANY STATE OR
FEDERAL LAW OR REGULATION, OR THE MAINTAINING IN EFFECT OF ANY SUCH REGISTRATION
OR OTHER QUALIFICATION WHICH THE COMMITTEE SHALL, IN ITS ABSOLUTE DISCRETION
UPON THE ADVICE OF COUNSEL, DEEM NECESSARY OR ADVISABLE; AND (III) OBTAINING ANY
OTHER CONSENT, APPROVAL, OR PERMIT FROM ANY STATE OR FEDERAL GOVERNMENTAL AGENCY
WHICH THE COMMITTEE SHALL, IN ITS ABSOLUTE DISCRETION AFTER RECEIVING THE ADVICE
OF COUNSEL, DETERMINE TO BE NECESSARY OR ADVISABLE, AND, WITH RESPECT TO ANY
AWARD THAT IS SUBJECT TO CODE SECTION 409A, THE CORPORATION SHALL NOT BE
REQUIRED TO ISSUE OR DELIVER ANY CERTIFICATE OR CERTIFICATES FOR SHARES UNDER
THE PLAN IF THE CORPORATION REASONABLY ANTICIPATES THAT SUCH ISSUANCE OR
DELIVERY WOULD VIOLATE APPLICABLE FEDERAL SECURITIES LAWS OR OTHER APPLICABLE
LAW, PROVIDED THE CORPORATION ISSUES OR DELIVERS THE SHARES AT THE EARLIEST DATE
ON WHICH THE CORPORATION REASONABLY ANTICIPATES THAT SUCH ISSUANCE OR DELIVERY
WOULD NOT CAUSE SUCH VIOLATION.


 


B.            ADDITIONAL COMPENSATION ARRANGEMENTS.  NOTHING CONTAINED IN THE
PLAN SHALL PREVENT THE CORPORATION OR ANY SUBSIDIARY OR AFFILIATE FROM ADOPTING
OTHER OR ADDITIONAL COMPENSATION ARRANGEMENTS FOR ITS EMPLOYEES.  PARTICIPATION
IN THE PLAN SHALL NOT AFFECT AN INDIVIDUAL’S ELIGIBILITY TO PARTICIPATE IN ANY
OTHER BENEFIT OR INCENTIVE PLAN OF THE CORPORATION.


 


C.            NO CONTRACT OF EMPLOYMENT OR RIGHTS TO AWARDS.  THE PLAN SHALL NOT
CONSTITUTE A CONTRACT OF EMPLOYMENT, AND ADOPTION OF THE PLAN SHALL NOT CONFER
UPON ANY EMPLOYEE ANY RIGHT TO CONTINUED EMPLOYMENT, NOR SHALL IT INTERFERE IN
ANY WAY WITH THE RIGHT OF THE CORPORATION OR ANY SUBSIDIARY OR AFFILIATE TO
TERMINATE THE EMPLOYMENT OF ANY EMPLOYEE AT ANY TIME. NO EMPLOYEE OR OTHER
PERSON SHALL HAVE ANY CLAIM OR RIGHT TO RECEIVE AN AWARD UNDER THE PLAN. 
RECEIPT OF AN AWARD SHALL NOT CONFER UPON THE AWARD RECIPIENT ANY RIGHTS OF A
STOCKHOLDER WITH RESPECT TO ANY SHARES SUBJECT TO SUCH AWARD EXCEPT AS
SPECIFICALLY PROVIDED IN THE AGREEMENT RELATING TO THE AWARD.


 


D.            LIMITATION ON DIVIDEND REINVESTMENT AND DIVIDEND EQUIVALENTS. 
REINVESTMENT OF DIVIDENDS IN ADDITIONAL RESTRICTED STOCK AT THE TIME OF ANY
DIVIDEND PAYMENT, AND THE REINVESTMENT OF DIVIDEND EQUIVALENT RIGHTS IN
ADDITIONAL RESTRICTED STOCK UNITS PAYABLE IN SHARES SHALL ONLY BE PERMISSIBLE IF
SUFFICIENT SHARES ARE AVAILABLE UNDER SECTION 3 FOR SUCH REINVESTMENT OR PAYMENT
(TAKING INTO ACCOUNT THEN OUTSTANDING AWARDS).  IN THE EVENT THAT SUFFICIENT
SHARES ARE NOT AVAILABLE, SUCH REINVESTMENT OF DIVIDENDS AND DIVIDEND EQUIVALENT
RIGHTS SHALL BE MADE IN THE FORM OF A GRANT OF RESTRICTED STOCK UNITS EQUAL IN
NUMBER TO THE SHARES THAT WOULD HAVE BEEN OBTAINED BY SUCH REINVESTMENT AND THE
TERMS OF WHICH RESTRICTED STOCK UNITS SHALL PROVIDE FOR SETTLEMENT IN CASH.


 


E.             SUBSIDIARY EMPLOYEES.  IN THE CASE OF A GRANT OF AN AWARD TO ANY
EMPLOYEE OF A SUBSIDIARY OF THE CORPORATION, THE CORPORATION MAY, IF THE
COMMITTEE SO DIRECTS, ISSUE OR TRANSFER THE SHARES, IF ANY, COVERED BY THE AWARD
TO THE SUBSIDIARY, FOR

 

21

--------------------------------------------------------------------------------



 


SUCH LAWFUL CONSIDERATION AS THE COMMITTEE MAY SPECIFY, UPON THE CONDITION OR
UNDERSTANDING THAT THE SUBSIDIARY WILL TRANSFER THE SHARES TO THE EMPLOYEE IN
ACCORDANCE WITH THE TERMS OF THE AWARD SPECIFIED BY THE COMMITTEE PURSUANT TO
THE PROVISIONS OF THE PLAN.  ALL SHARES UNDERLYING AWARDS THAT ARE FORFEITED OR
CANCELED SHALL REVERT TO THE CORPORATION.


 


F.             GOVERNING LAW AND INTERPRETATION.  THE PLAN AND ALL AWARDS MADE
AND ACTIONS TAKEN THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO PRINCIPLES OF
CONFLICT OF LAWS, EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW.  TO THE EXTENT
THAT ANY AWARD IS SUBJECT TO CODE SECTION 409A, THE TERMS OF THE AWARD AGREEMENT
AND THIS PLAN SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH CODE
SECTION 409A AND THE REGULATIONS AND INTERPRETATIVE GUIDANCE PROMULGATED
THEREUNDER.  THE CAPTIONS OF THIS PLAN ARE NOT PART OF THE PROVISIONS HEREOF AND
SHALL HAVE NO FORCE OR EFFECT.


 


G.            FOREIGN EMPLOYEES AND FOREIGN LAW CONSIDERATIONS.  THE COMMITTEE
MAY GRANT AWARDS TO ELIGIBLE INDIVIDUALS WHO ARE FOREIGN NATIONALS, WHO ARE
LOCATED OUTSIDE THE UNITED STATES OR WHO ARE NOT COMPENSATED FROM A PAYROLL
MAINTAINED IN THE UNITED STATES, OR WHO ARE OTHERWISE SUBJECT TO (OR COULD CAUSE
THE CORPORATION TO BE SUBJECT TO) LEGAL OR REGULATORY PROVISIONS OF COUNTRIES OR
JURISDICTIONS OUTSIDE THE UNITED STATES, ON SUCH TERMS AND CONDITIONS DIFFERENT
FROM THOSE SPECIFIED IN THE PLAN AS MAY, IN THE JUDGMENT OF THE COMMITTEE, BE
NECESSARY OR DESIRABLE TO FOSTER AND PROMOTE ACHIEVEMENT OF THE PURPOSES OF THE
PLAN, AND, IN FURTHERANCE OF SUCH PURPOSES, THE COMMITTEE MAY MAKE SUCH
MODIFICATIONS, AMENDMENTS, PROCEDURES, OR SUBPLANS AS MAY BE NECESSARY OR
ADVISABLE TO COMPLY WITH SUCH LEGAL OR REGULATORY PROVISIONS.


 


H.            EXPENSES.  THE EXPENSES OF THE PLAN SHALL BE BORNE BY THE
CORPORATION.


 


I.              ACCEPTANCE OF TERMS.  BY ACCEPTING AN AWARD UNDER THE PLAN OR
PAYMENT PURSUANT TO ANY AWARD, EACH AWARD RECIPIENT, LEGAL REPRESENTATIVE AND
BENEFICIARY SHALL BE CONCLUSIVELY DEEMED TO HAVE INDICATED HIS OR HER ACCEPTANCE
AND RATIFICATION OF, AND CONSENT TO, ANY ACTION TAKEN UNDER THE PLAN BY THE
COMMITTEE OR THE CORPORATION.  A BREACH BY ANY AWARD RECIPIENT, HIS OR HER
BENEFICIARY(IES), OR LEGAL REPRESENTATIVE, OF ANY RESTRICTIONS, TERMS OR
CONDITIONS CONTAINED IN THE PLAN, ANY AWARD AGREEMENT, OR OTHERWISE ESTABLISHED
BY THE COMMITTEE WITH RESPECT TO ANY AWARD WILL, UNLESS WAIVED IN WHOLE OR IN
PART BY THE COMMITTEE, CAUSE A FORFEITURE OF SUCH AWARD.


 


SECTION 12
EFFECTIVE AND TERMINATION


 

The Comerica Incorporated 2006 Amended and Restated Long-Term Incentive Plan was
originally adopted by the Board on March 28, 2006, was effective on May 16,
2006, the date of stockholder approval, and was subsequently amended and
restated effective November 14, 2006 and again amended and restated effective
December 31, 2008.  This Comerica Incorporated 2006 Amended and Restated
Long-Term Incentive Plan was adopted by the Board and approved by the
Governance, Compensation and Nominating Committee on February 16, 2010, as an
amendment and restatement of the

 

22

--------------------------------------------------------------------------------


 

prior version of the Plan, and will be effective on the date that it is approved
by at least a majority of the shares of the Corporation present and entitled to
vote, at a meeting of the Corporation’s stockholders at which there is a quorum
(the “Effective Date”).  The Plan will terminate on the tenth (10th) anniversary
of the Effective Date, unless earlier terminated in accordance with Section 10. 
Awards outstanding as of the date of termination of the Plan shall not be
affected or impaired by the termination of the Plan.

 

Prior Plan Versions:

 

Compensation Committee/Governance, Compensation and Nominating Committee
Approved:  February 22, 2006 (Original Plan); Prior Amendments and Restatements
were Approved November 14, 2006; and November 18, 2008 (effective December 31,
2008).

 

Board Approved:  March 28, 2006 (Original Plan); Prior Amendments and
Restatements were Approved November 14, 2006; and November 18, 2008 (effective
December 31, 2008).

 

Stockholders Approved:  May 16, 2006 (Original Plan).

 

This 2010 Amendment and Restatement:

 

Governance, Compensation and Nominating Committee Approved: February 16, 2010.

 

Board Approved:  February 16, 2010.

 

Stockholders Approved:  April 27, 2010

 

23

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CHANGE OF CONTROL

 


A.            FOR THE PURPOSE OF THIS PLAN, A “CHANGE OF CONTROL” SHALL MEAN:


 

1.             The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (i) the then outstanding shares of common stock of the Corporation (the
“Outstanding Corporation Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of the Corporation entitled to vote generally
in the election of directors (the “Outstanding Corporation Voting Securities”);
provided, however, that for purposes of this subsection 1, the following
acquisitions shall not constitute a Change of Control:  (i) any acquisition
directly from the Corporation, (ii) any acquisition by the Corporation,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Corporation or any corporation controlled by the
Corporation or (iv) any acquisition by any corporation pursuant to a transaction
which complies with clauses (i), (ii) and (iii) of subsection A.3. of this
Exhibit A; or

 

2.             Individuals who, as of the date hereof, constitute the
Corporation’s Board of Directors (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Corporation’s stockholders, was approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or

 

3.             Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the Corporation’s assets (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Corporation Common
Stock and Outstanding Corporation Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the company
resulting from such Business

 

24

--------------------------------------------------------------------------------


 

Combination (including, without limitation, a corporation which as a result of
such transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Corporation Common Stock and Outstanding
Corporation Voting Securities, as the case may be, (ii) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Corporation or such corporation resulting from
such Business Combination) beneficially owns, directly or indirectly, 20% or
more of, respectively, the then outstanding shares of common stock of the
company resulting from such Business Combination or the combined voting power of
the then outstanding voting securities of such corporation except to the extent
that such ownership existed prior to the Business Combination and (iii) at least
a majority of the members of the board of directors of the company resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or

 

4.             Approval by the Corporation’s stockholders of a complete
liquidation or dissolution of the Corporation.

 


B.            WITH RESPECT TO ANY AWARD SUBJECT TO SECTION 409A OF THE CODE, THE
ABOVE DEFINITION OF “CHANGE OF CONTROL” SHALL MEAN:


 

1.             any one person, or more than one person acting as a group,
acquires ownership of stock of the Corporation that, together with stock held by
such person or group, constitutes more than 50% of the total fair market value
or total voting power of the stock of the Corporation;

 

2.             any one person, or more than one person acting as a group,
acquires (or has acquired during any twelve (12) month period) ownership of
stock of the Corporation possessing 30% or more of the total voting power of the
stock of the Corporation;

 

3.             a majority of the members of the Board is replaced during any
twelve (12) month period by directors whose appointment is not endorsed by a
majority of the members of the Board before the date of the appointment or
election; or

 

4.             any one person, or more than one person acting as a group,
acquires (or has acquired during any twelve (12) month period) assets from the
Corporation that have a total gross fair market value equal to or more than 40%
of the total gross fair market value of all of the assets of the Corporation
immediately before such acquisition or acquisitions.

 

25

--------------------------------------------------------------------------------


 

The determination of whether a Change of Control has occurred under this
Section B of Exhibit A shall be made by the Committee in accordance with the
provisions of Code Section 409A and the Regulations promulgated thereunder.

 

26

--------------------------------------------------------------------------------

 